16-1356-cv
Leopard Marine & Trading, Ltd. v. Easy Street Ltd.



       16‐1356‐cv 
       Leopard Marine & Trading, Ltd. v. Easy Street Ltd. 

   1                       UNITED STATES COURT OF APPEALS 
   2                           FOR THE SECOND CIRCUIT 
   3                             ____________________ 
   4
   5                                  August Term, 2016  
   6
   7   (Argued: February 16, 2017                               Decided: July 13, 2018) 
   8
   9                                 Docket No. 16‐1356‐cv 
  10
  11                                 ____________________ 
  12
  13   LEOPARD MARINE & TRADING, LTD.,  
  14
  15                                  Plaintiff ‐ Appellee, 
  16
  17   v.
  18
  19   EASY STREET LTD.,  
  20
  21                                  Defendant ‐ Appellant. 
  22
  23                                 ____________________ 
  24
  25   Before: POOLER, PARKER, and LIVINGSTON, Circuit Judges 
  26
  27         Leopard Marine & Trading, Ltd. seeks a declaratory judgment that a 

  28   maritime lien held by Easy Street Ltd., a Cypriot fuel supply company, has been 

  29   extinguished by laches. Easy Street contends that the court should dismiss the 
 1   case on grounds of international comity because of a pending in rem proceeding 

 2   in Panama regarding the lien that is the subject of this case. Easy Street also 

 3   disputes that laches bars exercise of the lien. The United States District Court for 

 4   the Southern District of New York (Rakoff, J.), sitting in admiralty, declined to 

 5   abstain on grounds of international comity and issued a declaration that laches 

 6   barred exercise of the lien.  

 7          We determine, first, that the federal courts have jurisdiction to declare a 

 8   maritime lien unenforceable, even where the vessel is not present in the district, 

 9   so long as its owner consents to adjudication of rights in the lien. We then hold 

10   that abstention on the basis of international comity is not required in this case, 

11   and that the district court did not abuse its discretion in ruling that laches barred 

12   exercise of the lien.  

13          Affirmed. 

14   Judge Debra Ann Livingston dissents in a separate opinion. 

15                                    ____________________ 

16   Appearing for Appellant:          BRITON P. SPARKMAN (George M. Chalos, on 
17                                     the brief), Chalos & Co, P.C., Oyster Bay, NY. 
18                                      
19    

                                               2
 1   Appearing for Appellee:          CHRISTOPHER H. DILLON, Burke & Parsons, 
 2                                    New York, NY.  
 3    
 4                                    David S. Bland, Julie Maria Araujo, Bland & 
 5                                    Partners PLLC, New Orleans, LA 
 6    
 7   POOLER, Circuit Judge:   

 8         We decide here whether Easy Street Ltd., a Cypriot fuel supply company, 

 9   has a valid maritime lien against a vessel, the M/V Densa Leopard (the “Vessel”). 

10   A maritime lien is “[a] lien on a vessel,” given for one of several purposes, 

11   including “to secure the claim of a creditor who provided maritime services to 

12   the vessel.” Black’s Law Dictionary 1065 (10th ed. 2014).  In this case, the Vessel’s 

13   owner, Leopard Marine & Trading, Ltd., a Maltese company, sued for a 

14   declaratory judgment that Easy Street may not exercise the maritime lien because 

15   of laches. The United States District Court for the Southern District of New York 

16   (Rakoff, J.), sitting in admiralty, declined to abstain on grounds of international 

17   comity in deference to an ongoing suit in Panama in which Easy Street has 

18   attempted to exercise the lien. The district court then issued a declaration that 

19   laches has extinguished the lien. 




                                               3
 1          We determine that the federal courts have jurisdiction to declare a 

 2   maritime lien unenforceable; that abstention on the basis of international comity 

 3   is not required in this case; and that the district court did not abuse its discretion 

 4   in ruling that laches extinguished the lien. We thus AFFIRM the district court’s 

 5   judgment. 

 6                                          BACKGROUND 

 7       I. Factual Background           

 8          This case arises from an ocean vessel’s unpaid fuel bill. In 2011, the 

 9   Vessel’s owner, Leopard Marine, chartered1 the Vessel to Allied Maritime, Inc., 

10   thus allowing Allied to operate the Vessel for a period of time. As part of the 

11   chartering agreement, Allied gave Leopard Marine a cargo lien worth the 

12   amount owed for using the Vessel.  

13          On August 23, 2011, Allied bought fuel for the Vessel from Easy Street in 

14   Mejillones, Chile, at a price of $848,847.60. Allied agreed to pay Easy Street for 

15   the fuel by September 26, 2011.  By purchasing the fuel, a maritime lien arose on 

16   the Vessel in Easy Street’s favor, which would allow Easy Street to seize the 


     1 To “charter,” in this context, refers to “[t]he leasing or hiring of . . . [a] ship[] or 
     other vessel.” Black’s Law Dictionary 284 (10th ed. 2014). 
                                                 4
 1   Vessel pursuant to the lien if the fuel bill went unpaid.  See Itel Containers Int’l 

 2   Corp. v. Atlanttrafik Exp. Serv. Ltd., 982 F.2d 765, 766 (2d Cir. 1992) (“A maritime 

 3   lien is[] a special property right in the vessel, arising in favor of the creditor by 

 4   operation of law as security for a debt or claim. The lien arises when the debt 

 5   arises, and grants the creditor the right to appropriate the vessel, have it sold, 

 6   and be repaid the debt from the proceeds.”). Under American law, Allied, as the 

 7   charterer of the Vessel, could give third parties such liens even without the 

 8   Vessel’s owner’s consent. See 46 U.S.C.A. §§ 31341, 31342.   

 9         Allied returned the Vessel to Leopard Marine on November 4, 2011, with 

10   significant fuel left in it. On December 2, 2011, Leopard Marine provided Allied a 

11   payment credit of $409,853.10 for the fuel’s value, and Allied made the final 

12   payment for use of the Vessel, which was set off in part by the fuel credit. 

13         Allied did not pay Easy Street—the fuel provider—when the fuel invoice 

14   was due, and Easy Street undertook efforts to recover the amount owed under 

15   the invoice. Demitrios Chasampalis, the only full‐time employee of Easy Street in 

16   2011, stated that he sent electronic notices and attended “about 100 meetings,” 

17   “in person . . . [i]n Allied offices,” between when the invoice was issued in 2011 


                                                5
 1   and sometime in 2012. App’x at 240, 246‐47. During the meetings, which 

 2   occurred “almost every two [or] three days,” he “demanded payment of the 

 3   invoice,” among other outstanding issues between the two companies. App’x at 

 4   249‐50.  He testified that he did not seek “a settlement” of the money that was 

 5   owed, but instead demanded payment of the invoice in full. App’x at 249‐50. On 

 6   March 16, 2012 and April 20, 2012, evidently after scores of in‐person meetings 

 7   had already been held, Allied sent two written notices to Easy Street, each 

 8   promising to pay within a month. App’x at 321‐24. But Allied did not honor 

 9   either of the notices, and ultimately never paid the fuel bill. 

10         On April 15, 2012, Allied entered into involuntary bankruptcy proceedings 

11   following a motion by third‐party creditors. On November 6, 2012, a Greek court 

12   declared Allied bankrupt, and ruled that Allied was “considered 

13   (retrospectively) to have stopped payments to its creditors since [January 1, 

14   2012].” App’x at 325. The parties agree that seeking recovery from the 

15   bankruptcy estate would be futile.  

16         Easy Street never considered suing Allied before its bankruptcy, at least in 

17   part because of the companies’ strong ties to each other. Chasampalis stated that 


                                               6
 1   the relationship between Allied and Easy Street was “such that they had me like 

 2   their son,” and that he “believed in them.” App’x at 254.  

 3         It was also not until at least September of 2012, after Allied entered into 

 4   involuntary bankruptcy proceedings, that Easy Street considered pursuing 

 5   remedies against Leopard Marine, and began tracking the Vessel for arrest. 

 6   Although there is some dispute as to when Easy Street first informed Leopard 

 7   Marine that Allied’s bill was unpaid, the earliest Easy Street claims to have done 

 8   so was in October of 2013. In any event, Easy Street sent Leopard Marine an 

 9   email on March 30, 2015, demanding payment of $1,394,807.76—the amount of 

10   the unpaid fuel bill plus interest and legal fees.   

11         During 2011 and 2012, the Vessel passed through a number of ports where 

12   Easy Street could have arrested it and exercised the maritime lien. Easy Street 

13   conceded in the district court that the Vessel was in the Port of Vancouver, 

14   Canada, from March 17, 2012 until March 22, 2012, in Panama from April 4, 2012 

15   to April 5, 2012, and in Brazil from June 5, 2012 to June 12, 2012. The district 

16   court noted, and Easy Street does not dispute, that exercise of its maritime lien 




                                                7
 1   would have been legally possible—even if costly and protracted—in each of 

 2   those ports.  

 3         On April 19, 2015, Easy Street arrested the Vessel in Panama, exercising its 

 4   maritime lien for the unpaid fuel in an in rem action there.2 The next day, 

 5   Leopard Marine commenced this action, seeking a declaratory judgment that 

 6   Easy Street’s lien is barred by laches, and also seeking attorneys’ fees and costs.  

 7       II. Proceedings Below 

 8         This appeal reviews two orders entered by the district court. The first 

 9   denied Easy Street’s motion to dismiss, brought under two theories: international 

10   comity and lack of personal jurisdiction. Leopard Marine & Trading, Ltd. v. Easy 

11   St., Ltd., No. 15‐cv‐3064, 2015 WL 4940109 (S.D.N.Y. Aug. 6, 2015) (hereinafter 

12   “Motion to Dismiss Order”). Easy Street first argued that the Panamanian courts 

13   had already exercised jurisdiction over part of the proceedings, and so the 

14   district court should abstain from considering the case, either through dismissal 

15   or stay. The district court concluded that this case did not raise the “exceptional 

16   circumstances” necessary for abstention.  The court also determined that it had 


     2 Leopard Marine was required to post a bond worth more than two million 
     dollars in Panama to serve as security for the release of the Vessel.  
                                              8
 1   personal jurisdiction because of a United States forum selection clause in the fuel 

 2   supply contract between Easy Street and Allied, even though Leopard Marine 

 3   was not a party to that contract. The court reasoned that, because American law 

 4   allows a party chartering a vessel to bind the vessel’s owner to contracts, Easy 

 5   Street should have foreseen that Leopard Marine, the Vessel’s owner, might later 

 6   seek to enforce any favorable provision—including a choice‐of‐law provision—in 

 7   a contract between Easy Street and Allied. 

 8         The second order considered whether, on the basis of laches, Easy Street 

 9   should be foreclosed from enforcing its maritime lien against the Vessel. Leopard 

10   Marine & Trading, Ltd. v. Easy St. Ltd., No. 15‐cv‐3064, 2016 WL 3144058 (S.D.N.Y. 

11   Apr. 8, 2016) (“Summary Judgment Order”). The court concluded that laches 

12   barred the exercise of the lien, as Easy Street had delayed exercising the lien and 

13   the delay prejudiced Leopard Marine. The court focused, in particular, on the 

14   fact that Easy Street waited until after Allied had gone bankrupt to exercise the 

15   lien, which eliminated a number of otherwise reasonable means of repayment. 

16   Had Leopard Marine known that Easy Street intended to enforce the lien on the 

17   Vessel to be repaid for the fuel, Leopard Marine could have exercised its own 


                                              9
 1   lien against Allied’s cargo pursuant to the chartering agreement, or pursued an 

 2   arbitration against Allied in London. But after Allied entered bankruptcy, these 

 3   were no longer realistic possibilities.  

 4          Easy Street appealed the district court’s decisions not to abstain on 

 5   grounds of international comity, and to bar exercise of the lien on grounds of 

 6   laches.  

 7                                     DISCUSSION           

 8       I. Federal Jurisdiction  

 9          While the parties did not raise any jurisdictional challenges in the district 

10   court, “[w]e have an independent obligation to consider the presence or absence 

11   of subject matter jurisdiction sua sponte.” In re Quigley Co., Inc., 676 F.3d 45, 50 (2d 

12   Cir. 2012). To do so, we consider whether there is jurisdiction in admiralty over a 

13   suit brought under the Declaratory Judgment Act, 28 U.S.C. § 2201, to adjudicate 

14   maritime lien rights within an in personam action.3  



     3 We note that Congress provided, in the provisions pertaining to maritime liens 
     within the Commercial Instruments and Maritime Liens Act (“CIMLA”), see 46 
     U.S.C. § 31341 et seq., statutory bases for the origination, enforcement, and 
     discharge of maritime liens, certain of which will be discussed in due course. 
     Some courts have treated these provisions as conferring federal question 
                                               10
 1         The Declaratory Judgment Act provides that “[i]n a case of actual 

 2   controversy within its jurisdiction . . . any court of the United States . . . may 

 3   declare the rights and other legal relations of any interested party seeking such 

 4   declaration.” 28 U.S.C. § 2201(a). In enacting the Declaratory Judgment Act, 

 5   “Congress enlarged the range of remedies available in the federal courts but did 

 6   not extend their jurisdiction.” Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 

 7   671 (1950). Thus, “the requirements of jurisdiction—the limited subject matters 

 8   which alone Congress had authorized the District Courts to adjudicate—were 

 9   not impliedly repealed or modified.” Id. at 672. Therefore, “if, but for the 

10   availability of the declaratory judgment procedure,” there would be no 

11   jurisdiction over the issues involved in the suit, then “jurisdiction is lacking.” 




     jurisdiction—in addition to admiralty jurisdiction—where a declaration is sought 
     under CIMLA’s provisions as to the invalidity of a lien. See Cianbro Corp. v. 
     George H. Dean, Inc., 596 F.3d 10, 11 (1st Cir. 2010) (noting, in a case requesting 
     declaratory judgment regarding maritime lien, that “[b]ecause . . . we are 
     required to interpret the Maritime Lien Act to resolve the issues presented, this 
     controversy is deemed properly before us.”). Here, however, Leopard Marine 
     does not claim that it has satisfied the requirements for a declaratory judgment 
     pursuant to 46 U.S.C. § 31343(c), and the parties have not otherwise suggested 
     that we have federal question jurisdiction based on CIMLA. Thus, we address 
     only the question of whether we have admiralty jurisdiction over this dispute. 
                                                11
 1   Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 

 2   1, 16 (1983) (quotation marks omitted).  

 3          To decide whether federal jurisdiction exists to entertain a claim for 

 4   declaratory relief, courts follow Skelly Oil’s approach to “conceptually realign the 

 5   declaratory judgment parties and claims and analyze them as they would appear 

 6   in a coercive suit.” Garanti Finansal Kiralama A.S. v. Aqua Marine & Trading Inc., 

 7   697 F.3d 59, 67 (2d Cir. 2012); see also Skelly Oil, 339 U.S. at 672 (“If Phillips sought 

 8   damages from petitioners or specific performance of their contracts, it could not 

 9   bring suit in a United States District Court on the theory that it was asserting a 

10   federal right. . . . [S]uch a suit would ‘arise’ under the State law governing the 

11   contracts.”).  Thus, if the defendant in a declaratory suit could have sued in 

12   federal court, seeking non‐declaratory relief on the same claims pressed in the 

13   declaratory suit, then federal courts have jurisdiction over the declaratory action. 

14   See Garanti Finansal, 697 F.3d at 68 (“[W]e have summarized the law as follows: a 

15   complaint seeking a declaratory judgment is to be tested, for purposes of the 

16   well‐pleaded complaint rule, as if the party whose adverse action the declaratory 




                                                 12
 1   judgment plaintiff apprehends had initiated a lawsuit against the declaratory 

 2   judgment plaintiff.” (internal quotation marks omitted)).  

 3         Although the Skelly Oil “conceptual realign[ment]” heuristic originated in 

 4   federal question jurisdiction, this Court recently applied it in assessing admiralty 

 5   suits. Id. at 68‐71.  While noting that it is not perfectly tailored to the admiralty 

 6   context, id., we explained that if “Skelly Oil’s simple and effective analysis 

 7   applied only to federal‐question jurisdiction, many admiralty litigants (and 

 8   judges hearing admiralty cases) would miss out on the salutary effects of the 

 9   [Declaratory Judgment Act].” Id. at 70.  

10         In the present case, Leopard Marine, owner of the Vessel, sues seeking a 

11   declaration that Easy Street may not enforce its maritime lien. The precedents of 

12   Skelly Oil and Garanti Finansal teach that we must ask, to assure ourselves of 

13   jurisdiction, whether Easy Street could have brought a coercive suit in federal 

14   court to enforce its lien, i.e., to become owner of the vessel.4  




     4 In this context, the “exercise” or “enforcement” of a maritime lien refers to a 
     lienholder’s action to become the owner of the vessel. It does not refer, for 
     example, to a declaration of rights in a lien, such as that sought in the present 
     case. 
                                               13
 1         Authorities concur that a maritime lien may be enforced only through an 

 2   action in rem—that is, by proceeding against the vessel itself. See, e.g., 8‐VII 

 3   Joshua S. Force & Steven F. Friedell, Benedict on Admiralty § 7.01 (2017) 

 4   (“Maritime liens do not exist apart from their ability to be enforced in rem in 

 5   admiralty.”); The Rock Island Bridge, 73 U.S. 213, 215 (1867) (“The lien and the 

 6   proceeding in rem are, therefore, correlative—where one exists, the other may be 

 7   taken, and not otherwise.”). Generally speaking, “[a]n action in rem . . .  [t]o 

 8   enforce [a] maritime lien” requires court officials to “arrest . . . the vessel or other 

 9   property that is the subject of the action.” Fed. R. Civ. P. Supp. Adm. R. C (1)(a), 

10   (3)(a)(i). Here, the question is whether the Vessel’s absence from the district 

11   would have precluded a suit by Easy Street to exercise its lien, and, if so, whether 

12   we lack jurisdiction to consider the “realigned” suit brought by Leopard Marine 

13   seeking that the lien be declared unenforceable.5 



     5 In applying the Skelly Oil test, courts typically ask whether an action could lie if 
     brought by the defendant in the declaratory action against the plaintiff in the 
     declaratory action. Garanti Finansal, 697 F.3d at 68. Here, we encounter an 
     unusual situation: since maritime liens may be exercised only in rem, the 
     realigned non‐declaratory suit would not involve Leopard Marine as a party, but 
     would instead involve the Vessel. But, for purposes of declaratory judgment 
     actions regarding maritime liens, courts permit the vessels’ owners to serve as 
                                                14
 1         The Supreme Court has referred to in rem jurisdiction as a device of legal 

 2   fiction intended to promote access to courts. “The fictions of in rem forfeiture 

 3   were developed primarily to expand the reach of the courts and to furnish 

 4   remedies for aggrieved parties . . . .” Republic Nat’l Bank of Miami v. United States, 

 5   506 U.S. 80, 87 (1992) (citations omitted). One “purpose[] of the fiction, among 

 6   others, has been to allow actions against ships where a person owning the ship 

 7   could not be reached.” Continental Grain Co. v. The FBL‐585, 364 U.S. 19, 23 (1960). 

 8   As such, “a fiction born to provide convenient forums should not be transferred 

 9   into a weapon to defeat that very purpose.” Id. As discussed below, we conclude 

10   that our jurisdictional analysis squarely aligns with these principles.  

11         Courts often speak as though physical presence of the res within the 

12   territorial jurisdiction of the district court, along with the attachment of the res, is 



     plaintiffs in place of the vessels themselves. See Cianbro, 596 F.3d at 11 
     (permitting the vessels’ owners to serve as plaintiffs‐intervenors in an appeal in a 
     declaratory action adjudicating rights in a maritime lien). Although Cianbro arose 
     under the declaratory procedure permitted for liens by 46 U.S.C. § 31343, which 
     we discuss more fully below, that statute does not prescribe that owners be 
     permitted to serve as plaintiffs in declaratory actions. We think the conclusion 
     that the vessel’s owner may serve as plaintiff in a declaratory action applies just 
     as well to declaratory actions such as this one that are not brought under Section 
     31343. 
                                               15
 1   a hard‐and‐fast jurisdictional prerequisite for an action in rem, particularly in 

 2   admiralty. See, e.g., In re Millenium Seacarriers, Inc., 419 F.3d 83, 94 (2d Cir. 2005) 

 3   (“[S]ubject matter jurisdiction lies in the district court where the vessel or other 

 4   res is located, but that jurisdiction does not attach until the vessel is arrested 

 5   within the jurisdiction.”); Dow Chem. Co. v. Barge UM‐23B, 424 F.2d 307, 311 (5th 

 6   Cir. 1970) (“Attachment subjecting the res to the jurisdiction of the court is a 

 7   prerequisite to a finding of in rem liability.”); The Resolute, 168 U.S. 437, 439 

 8   (1897) (“Jurisdiction . . . . [a]s applied to a suit in rem for the breach of a maritime 

 9   contract . . . presupposes—First, that the contract sued upon is a maritime 

10   contract; and, second, that the property proceeded against is within the lawful 

11   custody of the court.”). But significant authority clarifies an exception: that, “[i]f 

12   the res is absent from the district, this . . . jurisdictional defect can be waived if 

13   the owner of the res voluntarily appears” and “waive[s]” the “presence 

14   requirement.” 29‐704 Moore’s Federal Practice ‐ Civil § 704.02 (2017); Hapag‐Lloyd 

15   Aktiengesellschaft v. U.S. Oil Trading LLC, 814 F.3d 146, 153–54 (2d Cir. 2016) (“To 

16   obtain jurisdiction . . . a court must either seize the res or obtain the consent of the 

17   owner or other person asserting a right of possession.”). 


                                                16
 1         In Hapag‐Lloyd, this court considered a complex interpleader suit, part of 

 2   which resolved the validity of a number of maritime liens. 814 F.3d at 149. We 

 3   held that the consent of a vessel’s owner to the adjudication of rights in a 

 4   maritime lien was sufficient for the court to exercise in rem jurisdiction, 

 5   regardless of whether the vessel itself was present: 

 6         [The] argument—that both parties’ consent is necessary in cases 
 7         where the party initiating suit is the owner of the res that the 
 8         lienholder seeks to arrest—relies on cases holding that where a 
 9         lienholder brings a claim, both parties’ consent is “sufficient” for a 
10         court to exercise in rem jurisdiction without seizure of the res. That is 
11         not inconsistent, however, with other cases indicating that only the 
12         owner’s consent is necessary. In rem jurisdiction is “a customary 
13         elliptical way of referring to jurisdiction over the interests of persons 
14         in a thing.” Shaffer v. Heitner, 433 U.S. 186, 207 (1977). To obtain 
15         jurisdiction over that interest, a court must either seize the res or 
16         obtain the consent of the owner or other person asserting a right of 
17         possession. This principle is demonstrated by the many cases in 
18         which in rem jurisdiction has been held waived without seizure 
19         when the owner appears without contesting jurisdiction. See, e.g., 
20         United States v. Republic Marine, Inc., 829 F.2d 1399, 1402 (7th Cir. 
21         1987); Cactus Pipe & Supply Co. v. M/V Montmartre, 756 F.2d 1103, 
22         1107–08 (5th Cir. 1985); cf. Continental Grain Co. v. The FBL–585, 364 
23         U.S. 19, 22–27 (1960). By initiating an interpleader concerning certain 
24         in rem claims and posting adequate security for those claims, [the 
25         plaintiff] consented to the District Court’s jurisdiction over its 
26         interests, which is sufficient to confer jurisdiction. 

27   Id. (internal quotation marks and citations omitted; other citations abridged).  


                                              17
1         There is admittedly some question as to whether the rule of Hapag‐Lloyd 

2   applies here. That opinion largely discussed the interpleader statute—which 

3   created some of the controversy over jurisdiction in rem6—and the present case is 

4   unrelated to the interpleader mechanism. We nonetheless conclude that Hapag‐

5   Lloyd’s rule applies in the present case for a number of reasons. 




    6 The district court’s opinion noted that the parties raised two separate 
    arguments based on in rem jurisdiction. The first argument related to whether 
    “the Court could . . . adjudicate the in rem claims against the Vessels . . . because, 
    in many cases, the Vessels were never arrested or present in this jurisdiction and 
    the Objecting Claimants did not consent to substitute the amounts on deposit for 
    the res that are the subjects of their maritime liens.” UPT Pool Ltd. v. Dynamic Oil 
    Trading (Singapore) PTE. Ltd., No. 14‐CV‐9262, 2015 WL 4005527, at *5 (S.D.N.Y. 
    July 1, 2015), aff’d sub nom. Hapag‐Lloyd Aktiengesellschaft v. U.S. Oil Trading LLC, 
    814 F.3d 146 (2d Cir. 2016). The second argument, which raised an in rem 
    argument related to the interpleader statute, was that “the Court lacks subject 
    matter jurisdiction to adjudicate . . . statutory in rem claims against the Vessels 
    under 28 U.S.C. § 1335” because “in rem claims against the Vessels are ‘separate 
    and distinct’ from any in personam claims against the Vessel Interests and 
    therefore are not amenable to resolution as part of an interpleader, which 
    requires adverse claims arising out of a single obligation.” Id. We also mentioned 
    the presence of both of these arguments, albeit in a summary fashion. Hapag‐
    Lloyd, 814 F.3d at 151 (“[Appellant’s] principal argument is that, because [some] 
    claims to payment arise from statutory in rem liens . . . [and others] arise from the 
    supply contracts (and thus are correctly characterized . . . as being in personam in 
    nature), its codefendants are not claiming entitlement to the same money, 
    property, or benefit of the instrument or obligation.”); 153 (“[Appellant] also 
    challenges the sufficiency of the District Court’s in rem jurisdiction.”). 
                                                18
 1         To begin, although Hapag‐Lloyd dealt heavily with interpleader issues, it  

 2   stated specifically that it considered, for reasons other than just the interpleader 

 3   requirements, whether in rem jurisdiction existed: 

 4         [The appellee] argues that [the appellant] conflates subject matter 
 5         and in rem jurisdiction, which are distinct. While it is true that some 
 6         elements of the arguments overlap, [the appellant] makes two 
 7         arguments: first, the amount of the bond is insufficient under § 
 8         1335[, the interpleader statute,] to confer subject matter jurisdiction    
 9         . . . and second, even if it is sufficient under § 1335, it is insufficient 
10         to constitute a substitute res for the vessels themselves . . . . 

11   814 F.3d at 153 n.20 (internal citations omitted). The Court also otherwise 

12   separated its resolution of the appellant’s argument as to “the sufficiency of the 

13   District Court’s in rem jurisdiction,” id. at 153, from the resolution of the 

14   “principal argument” related to interpleader, see id. at 151. The Court’s 

15   discussion of the in rem question thus resolved the argument, as the district 

16   court framed it, “that the Court could not adjudicate the in rem claims against the 

17   Vessels . . . because . . . the Vessels were never arrested or present in this 

18   jurisdiction and the [opposing parties] did not consent to substitute the amounts 

19   on deposit for the [vessels] that are the subjects of their maritime liens.” UPT Pool 

20   Ltd. v. Dynamic Oil Trading (Singapore) PTE. Ltd., No. 14‐CV‐9262, 2015 WL 


                                                19
 1   4005527, at *5 (S.D.N.Y. July 1, 2015), aff’d sub nom. Hapag‐Lloyd Aktiengesellschaft 

 2   v. U.S. Oil Trading LLC, 814 F.3d 146 (2d Cir. 2016). That issue is nearly identical 

 3   to the one in this case regarding whether the vessel’s presence may be waived if 

 4   in rem jurisdiction is to be exercised. Hapag‐Lloyd’s holding thus applies here. 

 5         The reasoning of Hapag‐Lloyd also demonstrates why its rule should apply 

 6   in this suit. The rule in Hapag‐Lloyd draws on two lines of doctrine. The first 

 7   acknowledges that an action in rem, while ostensibly a suit against property 

 8   itself, is in reality a convenient means of targeting the owner’s interest in the 

 9   property. See Continental Grain, 364 U.S. at 26 (noting that an action in rem 

10   against a barge is “an alternative way of bringing the owner into court”); Shaffer, 

11   433 U.S. at 207 (noting that “the phrase, ‘judicial jurisdiction over a thing’, is a 

12   customary elliptical way of referring to jurisdiction over the interests of persons 

13   in a thing” (brackets omitted)). A corollary is that a main purpose of personifying 

14   vessels in admiralty—a practice that might otherwise be derided as “irrational” 

15   and “atavistic”—is “to allow actions against ships where a person owning the 




                                               20
 1   ship could not be reached.”7 Continental Grain, 364 U.S. at 23. Accordingly, the 

 2   Supreme Court does not strictly apply the requirement that the vessel remain 

 3   present in the district, if its absence would not threaten the owner’s participation 

 4   in the suit.  

 5          In Continental Grain, the Court permitted transfer of an in rem action from 

 6   one district to another under 28 U.S.C. 1404(a), which states that “a district court 

 7   may transfer any civil action to any other district . . . where it might have been 

 8   brought.” Id. at 20‐21, 26‐27. This was true even though the in rem action could 

 9   not “have been brought” initially in the transferee district, as the vessel was not 

10   located there when the plaintiff filed suit. Id. at 22. The Court emphasized that its 

11   decision to ignore the vessel’s physical location served practical and salutary 

12   purposes; a contrary ruling demanding physical presence of the res as an 

13   absolute jurisdictional requirement would merely have “provide[d] a shelter for 

14   in rem admiralty proceedings in costly and inconvenient forums.” Id. at 27. The 


     7 This is to say nothing of the origin of the personification of vessels. Evidently, 
     this legal fiction was an application of more widespread rules assigning 
     responsibility to inanimate objects for their own harmful acts. See Oliver Wendell 
     Holmes, Jr., The Common Law 24‐30 (Dover ed. 1991) (1881). But it is of course 
     not unusual that the later understanding and employment of a rule differs 
     significantly from the rule’s initial purpose. Id. at 5. 
                                                21
 1   Continental Grain Court noted that “the fiction appears to have no relevance 

 2   whatever in a District Courtʹs determination of where a case can most 

 3   conveniently be tried. A fiction born to provide convenient forums should not be 

 4   transferred into a weapon to defeat that very purpose.” Id. at 23 (also observing 

 5   that “[t]he concept of the ship as a distinct juridical entity” is no more than “a 

 6   convenient conceptual tool.”). Continental Grain—ignored by the dissent—

 7   supports our conclusion that a vessel owner’s agreement to have its rights in 

 8   property adjudicated in the forum is sufficient to confer in rem jurisdiction. 

 9         The second line of precedent undergirding Hapag‐Lloyd is one that explains 

10   vessel attachment rules governing in rem actions as rules for service of process 

11   rather than independent jurisdictional requirements. See, e.g., The St. Lawrence, 66 

12   U.S. 522, 529 (1861) (noting that in a prior decision, The General Smith, 17 U.S. 438 

13   (1819), it was understood that “the right to proceed against the property [was] 

14   regarded as a mere question of process and not of jurisdiction”). In United States 

15   v. Republic Marine, Inc., the Seventh Circuit held that, even where “jurisdiction 

16   [is] never gained over [a vessel] by the supplemental admiralty rules of 

17   attachment,” that “alone . . . is not enough to prove lack of jurisdiction over the 


                                               22
 1   vessel.” 829 F.2d 1399, 1402 (7th Cir. 1987). The court went on to explain that “a 

 2   vessel may waive jurisdiction in rem by appearing in the action and failing to 

 3   raise the defense of lack of jurisdiction over the party in a timely fashion.”8 Id. 

 4   Voluminous authority supports this proposition in the admiralty context. See 

 5   Porsche Cars N. Am. Inc. v. Porsche.net, 302 F.3d 248, 256 (4th Cir. 2002) (“[I]n 

 6   admiralty and civil forfeiture cases, for years courts have held that objections to 

 7   in rem jurisdiction may be waived.”); Cactus Pipe and Supply Co. v. M/V 

 8   Montmartre, 756 F.2d 1103, 1107‐11 (5th Cir. 1985) (“A claimant . . . can waive the 

 9   necessity of in rem seizure and consent to jurisdiction so far as its interest in the 

10   vessel is concerned.”); Reed v. Steamship Yaka, 307 F.2d 203, 204 (3d Cir. 1962), 

11   rev’d on other grounds, 373 U.S. 410 (1963) (“While the power of an admiralty 

12   court to exercise authority over a ship normally depends upon the arrest of the 



     8 Although the Seventh Circuit spoke in Republic Marine of the vessel’s 
     “appearance,” we do not take this statement as referring to an actual, physical 
     appearance, but instead as the common legal term of art that refers to 
     participation in the litigation of an action whether or not one is physically 
     present. See Republic Marine, 829 F.2d at 1402 (“Of course, the general rule in civil 
     actions is now (and has been for some time) that any appearance in an action is a 
     general appearance, and although the special appearance has not been abolished 
     with respect to admiralty and maritime claims, its preservation requires explicit 
     affirmative acts restricting its appearance.” (internal citations omitted)).  
                                                23
 1   ship within the court’s territorial jurisdiction, a claimant can waive this 

 2   requirement and consent to jurisdiction so far as its interest in the vessel is 

 3   concerned.”); The Willamette, 70 F. 874, 878 (9th Cir. 1895), decree modified, 72 F. 79 

 4   (9th Cir. 1895); see also Farwest Steel Corp. v. Barge Sea Span 241, 769 F.2d 620, 622 

 5   (9th Cir. 1985) (noting rule that courts have exercised in rem jurisdiction over 

 6   vessels where “the res, while beyond the court’s territorial jurisdiction, was 

 7   owned by a party actually before the court, over whom the court already held in 

 8   personam jurisdiction”);  Farwest Steel Corp. v. Barge Sea‐Span 241, 828 F.2d 522, 524 

 9   (9th Cir. 1987) (noting that an “exception” to the requirements of territorial 

10   presence and attachment of the res in order for a court to possess in rem 

11   jurisdiction “is established by the consent of the vessel’s owner to in rem 

12   jurisdiction.”).9 




     9
      In Ventura Packers, Inc. v. F/V Jeanine Kathleen, 424 F.3d 852, 860-61 (9thCir. 2005),
     the Ninth Circuit, following Republic National Bank of Miami, held that the
     conditions for in rem jurisdiction—territorial presence and attachment—need
     only be present at the commencement of a lawsuit, and that if res departs the
     district and evades the clutches of the court, or if the court releases the res or the
     substitute res, then the court still retains jurisdiction over the case. That the res’s
     owner can consent to the exercise of jurisdiction despite the absence of the res is
     reinforced by this principle, under which a court’s control over the res is not
     required during the duration of a lawsuit and possible appeal.
                                                 24
 1         We are cognizant of the unusual position that actions in rem occupy 

 2   within admiralty jurisdiction. Pursuant to the Judiciary Act of 1789, the federal 

 3   courts have exclusive jurisdiction over in rem actions within admiralty 

 4   jurisdiction. See Charles J. Black, Jr., Admiralty Jurisdiction: Critique and 

 5   Suggestions, 50 Colum. L. Rev. 259, 263, 265‐66 (1950); Knapp, Stout & Co. v. 

 6   McCaffrey, 177 U.S. 638, 642–43 (1900); Am. Dredging Co. v. Miller, 510 U.S. 443, 

 7   446–47 (1994) (“An in rem suit against a vessel is . . . distinctively an admiralty 

 8   proceeding, and is hence within the exclusive province of the federal courts.”); 

 9   see also 28 U.S.C. § 1333.10 On the other hand, state courts share with the federal 

10   courts jurisdiction over most actions in personam. See 1 Thomas J. Schoenbaum, 

11   Admiralty & Mar. Law § 3‐2 (5th ed. 2016); Am. Dredging Co., 510 U.S. at 447 (“In 

12   exercising in personam jurisdiction . . . a state court may adopt such remedies, and 


     10 The provenance of this rule is the “saving to suitors” clause of the Judiciary Act 
     of 1789, which, much like its modern successor in 28 U.S.C. § 1333, gave the 
     district courts “exclusive original cognizance of all civil causes of admiralty and 
     maritime jurisdiction . . . saving to suitors, in all cases, the right of a common law 
     remedy, where the common law is competent to give it.” 1 Stat. 76 (1789). The 
     “saving to suitors” clause was interpreted to allow state courts to adjudicate 
     admiralty cases other than “an admiralty proceeding in rem” because such a 
     proceeding “is in no sense a common‐law remedy.” The Hine, 71 U.S. 555, 571 
     (1866); see also 1 Thomas J. Schoenbaum, Admiralty & Mar. Law § 3‐2 (5th ed. 
     2016). 
                                                25
 1   attach to them such incidents, as it sees fit so long as it does not attempt to make 

 2   changes in the substantive maritime law.” (internal quotation marks and ellipsis 

 3   omitted)). Additionally, in rem jurisdiction is sometimes necessary to establish 

 4   subject matter jurisdiction in admiralty. That situation arises when a suit’s only 

 5   basis of admiralty jurisdiction is enforcement of a maritime lien, since maritime 

 6   liens can only be enforced through proceedings in rem. See, e.g., 8‐VII Benedict on 

 7   Admiralty § 7.01 (2017). This differs from most other settings, where in rem 

 8   jurisdiction emphatically “deal[s] with personal and not subject matter 

 9   jurisdiction.” Falise v. Am. Tobacco Co., 241 B.R. 48, 62 (E.D.N.Y. 1999) (citing 

10   Cargill, Inc. v. Sabine Trading & Shipping Co., Inc., 756 F.2d 224, 228–29 (2d Cir. 

11   1985)).  

12          Since in rem jurisdiction is necessary, in this case, for subject matter 

13   jurisdiction in admiralty, our dissenting colleague argues that our ruling 

14   impermissibly gives parties permission to waive challenges to subject matter 

15   jurisdiction. That is not so. We reiterate the reasoning above. If the requirement 

16   that a vessel be arrested is a mere matter of service of process, and a practical 

17   means of getting at the owner’s property, then there is no reason that it could not 


                                               26
 1   be waived under appropriate circumstances. That is not the same as allowing the 

 2   parties to waive the requirement of in rem jurisdiction itself where, as here, it is 

 3   necessary for subject matter jurisdiction. The dissent’s major error is to conflate 

 4   these two wildly different requirements—arrest and in rem jurisdiction. In many 

 5   other areas of the law, in rem jurisdiction cannot require an arrest or seizure 

 6   since the property is intangible. Cf. Hanson v. Denckla, 357 U.S. 235, 247 (1958) 

 7   (noting, in discussion of in rem jurisdiction, that “[i]n considering restrictions on 

 8   the power to tax, this Court has concluded that ‘jurisdiction’ over intangible 

 9   property is not limited to a single State”). Despite the dissent’s suggestion to the 

10   contrary, there is no fundamental rule that actual seizure or possession of an 

11   object is always required for in rem jurisdiction over it. See Mullane v. Cent. 

12   Hanover Bank & Tr. Co., 339 U.S. 306, 312 (1950) (“Distinctions between actions in 

13   rem and those in personam are ancient and originally expressed in procedural 

14   terms what seems really to have been a distinction in the substantive law of 

15   property under a system quite unlike our own. . . . American courts have 

16   sometimes classed certain actions as in rem because personal service of process 

17   was not required, and at other times have held personal service of process not 


                                               27
 1   required because the action was in rem.”). In short, the vessel’s arrest is simply 

 2   not a matter of jurisdiction itself. It therefore can be waived, even though the 

 3   requirement of subject matter jurisdiction obviously cannot be waived. 

 4         Other, less direct, considerations support our conclusion that jurisdiction 

 5   exists over this case. One is a realization that, absent a rule permitting the 

 6   vessel’s owner to waive its arrest to confer jurisdiction in declaratory judgment 

 7   actions, the Declaratory Judgment Act would seem not to apply to most 

 8   maritime lien disputes. The Federal Rules of Civil Procedure permit seizure of a 

 9   vessel for actions in rem. See Fed. R. Civ. P. Supp. Adm. R. C(3)(a)(i) (“If the 

10   conditions for an in rem action appear to exist, the court must issue an order 

11   directing the clerk to issue a warrant for the arrest of the vessel or other property 

12   that is the subject of the action.”). But they apparently lack a procedure for the 

13   situation here: an in personam action where the court’s jurisdiction is not in rem, 

14   but derivative of theoretically‐possible jurisdiction in rem. If any substitute exists, 

15   it would be some lesser requirement—perhaps that a vessel appear in the 

16   district, or that the owner produce property of equivalent value—but without 

17   court process ensuring the vessel’s continued presence. But if so, then the vessel, 


                                               28
 1   and the court’s jurisdiction, would remain only at the owner’s pleasure. One can 

 2   imagine the impracticality of requiring a federal judge to scan the harbor for the 

 3   physical basis of the court’s jurisdiction before issuing any order. And, of course, 

 4   upon the whiff of an impending adverse judgment, both the vessel and the 

 5   court’s jurisdiction would likely set sail. Cf. Lozman v. City of Riviera Beach, Fla., 

 6   133 S. Ct. 735, 744 (2013) (“Admiralty law . . . provides special attachment 

 7   procedures lest a vessel avoid liability by sailing away.”). Under this rule, 

 8   declaratory suits regarding maritime liens would be unworkable as a practical 

 9   matter. We think such a result “would . . . contravene the well settled rule that 

10   the Declaratory Judgment Act should be liberally construed to accomplish its 

11   purpose of providing a speedy and inexpensive method of adjudicating legal 

12   disputes without invoking coercive remedies and that it is not to be interpreted 

13   in any narrow or technical sense.” Garanti Finansal, 697 F.3d at 70. 

14         We observe, also, that the Congress has passed a statute permitting 

15   declaratory judgment actions in admiralty for the adjudication of rights in 

16   maritime liens recorded with the Secretary of the Department of Homeland 

17   Security. 46 U.S.C. § 31343(c)(2) (“The district courts of the United States shall 


                                                29
 1   have jurisdiction over a civil action in Admiralty to declare that a vessel is not 

 2   subject to a lien claimed under subsection (b) of this section, or that the vessel is 

 3   not subject to the notice of claim of lien, or both, regardless of the amount in 

 4   controversy or the citizenship of the parties.”). The existence and application of 

 5   this statute demonstrates that the availability of declaratory actions to adjudicate 

 6   claims in liens is neither legally dubious nor likely to be disruptive to maritime 

 7   commerce. See, e.g., Cianbro Corp. v. George H. Dean, Inc., 596 F.3d 10, 11 (1st Cir. 

 8   2010) (considering, under Section 31343(c)(2), an appeal of a district court’s order 

 9   that “issued a declaratory judgment to the effect that [two] Vessels were not 

10   subject to a maritime lien”). We do not take the existence of Section 31343 to limit 

11   the possibility that declaratory actions will be available for liens not recorded 

12   with the Secretary, as the statute contains a savings clause stating that it “does 

13   not alter in any respect the law pertaining to the establishment of a maritime lien, 

14   the remedy provided by such a lien, or the defenses thereto.” 46 U.S.C. § 31343(f). 

15   And “[t]he purpose of a savings clause is . . . to nix an inference that the statute in 

16   which it appears is intended to be the exclusive remedy for harms caused by the 




                                               30
 1   violation of the statute.” PMC, Inc. v. Sherwin‐Williams Co., 151 F.3d 610, 618 (7th 

 2   Cir. 1998). 

 3             Finally, we note that the rule we today endorse has been applied by our 

 4   district courts in declaratory actions in past years. See Kristensons‐Petroleum, Inc. 

 5   v. Sealock Tanker Co., Ltd., 304 F. Supp. 2d 584, 590 (S.D.N.Y. 2004). And the 

 6   remedy we are describing—in personam adjudication of rights in a maritime 

 7   lien—is available through the interpleader statute under Hapag‐Lloyd. 814 F.3d 

 8   146. 

 9             The dispute considered here is one seeking a declaration that a maritime 

10   lien is not enforceable. We have no occasion to discuss what, if any, authority the 

11   Declaratory Judgment Act provides courts to issue other declarations regarding 

12   maritime liens. But we are satisfied that the federal courts possess jurisdiction to 

13   adjudicate the dispute before us. 

14       II.      Abstention Pursuant to International Comity 

15             Easy Street contends that the district court erred in denying its motion to 

16   dismiss or stay the case in deference to the Panamanian proceedings on grounds 

17   of international comity. “We review a district court’s decision to extend or deny 


                                                 31
 1   comity to a foreign proceeding for abuse of discretion.” Finanz AG Zurich v. Banco 

 2   Economico S.A., 192 F.3d 240, 246 (2d Cir. 1999). 

 3         “International comity has been described by the Supreme Court as ‘the 

 4   recognition which one nation allows within its territory to the legislative, 

 5   executive or judicial acts of another nation, having due regard both to 

 6   international duty and convenience, and to the rights of its own citizens or of 

 7   other persons who are under the protection of its laws.’” JP Morgan Chase Bank v. 

 8   Altos Hornos de Mex., S.A. de C.V., 412 F.3d 418, 423 (2d Cir. 2005) (quoting Hilton 

 9   v. Guyot, 159 U.S. 113, 164 (1895)). “[I]nternational comity is clearly concerned 

10   with maintaining amicable working relationships between nations, a shorthand 

11   for good neighbourliness, common courtesy and mutual respect between those 

12   who labour in adjoining judicial vineyards.” Id. (internal quotation marks 

13   omitted). “We have stated that the doctrine is not an imperative obligation of 

14   courts but rather is a discretionary rule of practice, convenience, and 

15   expediency.” Id. (internal quotation marks omitted). 

16         “While the doctrine can be stated clearly in the abstract, in practice we 

17   have described its boundaries as ‘amorphous’ and ‘fuzzy.’” Royal & Sun All. Ins. 


                                              32
 1   Co. of Can. v. Century Int’l Arms, Inc., 466 F.3d 88, 92 (2d Cir. 2006) (citation 

 2   omitted). “Generally, concurrent jurisdiction in United States courts and the 

 3   courts of a foreign sovereign does not result in conflict” requiring dismissal or 

 4   stay of a case for comity concerns. Id. “The mere existence of parallel foreign 

 5   proceedings does not negate the district courts’ ‘virtually unflagging obligation . 

 6   . . to exercise the jurisdiction given them.’” Id. (quoting Colo. River Water 

 7   Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). In particular, “parallel 

 8   proceedings in the same in personam claim should ordinarily be allowed to 

 9   proceed simultaneously, at least until a judgment is reached in one which can be 

10   pled as res judicata in the other.” Id. (brackets omitted). 

11         In order for a court to decline jurisdiction on grounds of international 

12   comity, it must find “exceptional circumstances exist that justify the surrender of 

13   that jurisdiction.” Id. at 93. “The exceptional circumstances that would support 

14   such a surrender must, of course, raise considerations which are not generally 

15   present as a result of parallel litigation, otherwise the routine would be 

16   considered exceptional, and a district court’s unflagging obligation to exercise its 

17   jurisdiction would become merely a polite request.” Id. “We have recognized one 


                                                33
 1   discrete category of foreign litigation that generally requires the dismissal of 

 2   parallel district court actions—foreign bankruptcy proceedings”—because “[a] 

 3   foreign nation’s interest in the equitable and orderly distribution of a debtor’s 

 4   property is an interest deserving of particular respect and deference.”  Id. at 93‐94 

 5   (internal quotation marks omitted).  

 6         Easy Street makes two arguments as to why the district court should have 

 7   relinquished jurisdiction in favor of either dismissal or a stay of the case while 

 8   the Panamanian in rem proceeding was ongoing. First, Easy Street claims that 

 9   this case satisfies a list of factors articulated in Royal & Sun, factors that guide the 

10   analysis of whether international comity militates against exercising jurisdiction. 

11   The Royal & Sun opinion articulated those factors as follows: 

12         In the context of parallel proceedings in a foreign court, a district 
13         court should be guided by the principles upon which international 
14         comity is based: the proper respect for litigation in and the courts of 
15         a sovereign nation, fairness to litigants, and judicial efficiency. 
16         Proper consideration of these principles will no doubt require an 
17         evaluation of various factors, such as [1] the similarity of the parties, 
18         [2] the similarity of the issues, [3] the order in which the actions 
19         were filed, [4] the adequacy of the alternate forum, [5] the potential 
20         prejudice to either party, [6] the convenience of the parties, [7] the 
21         connection between the litigation and the United States, and [8] the 
22         connection between the litigation and the foreign jurisdiction. This 
23         list is not exhaustive, and a district court should examine the 

                                                34
 1         “totality of the circumstances” to determine whether the specific 
 2         facts before it are sufficiently exceptional to justify abstention. 

 3   Royal & Sun, 466 F.3d at 94 (internal citations omitted). Easy Street contends that 

 4   each factor in this list weighs in favor of dismissal or stay of the American action 

 5   in favor of the Panamanian suit. In particular, Easy Street argues that: (1) the 

 6   parties and (2) the issues are identical in the actions;  (3) the Panamanian suit was 

 7   filed first, and the laches issue had already been briefed in Panama when the 

 8   motion to dismiss was filed in the United States; (4) the district court expressly 

 9   stated that Panamanian courts could ably handle the dispute;  (5) Easy Street 

10   suffered prejudice, as Leopard Marine filed a suit in the United States to cause 

11   Easy Street significant expense in litigating duplicative suits in multiple locations 

12   and languages; (6) neither party has a connection to the United States, and both 

13   are inconvenienced by litigating here;  (7) the court should not determine that the 

14   United States has a strong connection to the case simply because American law 

15   will govern it;  and (8) Panama has greater connection to the case, particularly 

16   because of its exclusive jurisdiction over any in rem action resolving ownership 

17   of the Vessel. 




                                              35
 1         Easy Street argues that, in addition to satisfying the above‐enumerated 

 2   factors, this case presents “exceptional circumstances” favoring abstention, as 

 3   required by Royal & Sun, because the Panamanian courts have exercised in rem 

 4   jurisdiction over the Vessel. In support of the proposition that a foreign court’s 

 5   exercise of in rem jurisdiction is an “exceptional circumstance,” Easy Street cites 

 6   a number of cases suggesting that, in at least some circumstances, exercise of in 

 7   rem jurisdiction “disables other courts of coordinate jurisdiction from exercising 

 8   a like power.” Farmers’ Loan & Tr. Co. v. Lake St. Elevated R.R. Co., 177 U.S. 51, 61 

 9   (1900); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 15 (1983); 

10   Woodford v. Cmty. Action Agency of Greene Cty., Inc., 239 F.3d 517, 522 (2d Cir. 

11   2001) (noting that, in an abstention analysis, the court should consider “whether 

12   the controversy involves a res over which one of the courts has assumed 

13   jurisdiction”) (citing Colo. River Water Conservation Dist. v. United States, 424 U.S. 

14   800, 818 (1976)). Easy Street contends that the district court has essentially 

15   displaced the Panamanian courts’ power to exercise jurisdiction over the res in 

16   this case, which it claims is inconsistent with the doctrine of international comity.  




                                               36
 1         We have some doubt as to whether all eight factors from Royal & Sun 

 2   unproblematically weigh in favor of deferring to the Panamanian proceedings. In 

 3   particular, the district court concluded—and Easy Street does not dispute—that 

 4   American law governs the case, which creates some connection between the 

 5   United States and this suit. We have noted that “public interest” weighs in favor 

 6   of having “a case heard in a forum at home with the law that must govern the 

 7   case.” Blanco v. Banco Indus. de Venez., S.A., 997 F.2d 974, 983 (2d Cir. 1993) 

 8   (internal quotation marks and ellipsis omitted).  

 9         We have even greater doubt that the fact of a foreign proceeding in rem is, 

10   without more, enough of an “exceptional circumstance” to merit abstention in an 

11   American in personam action on grounds of international comity.  

12         The general rule is that “concurrent proceedings” regarding the same 

13   question are “tolerat[ed].” China Trade & Dev. Corp. v. M.V. Choong Yong, 837 F.2d 

14   33, 36 (2d Cir. 1987). It is true that this rule admits of “[a] long‐standing 

15   exception,” id., that “if the two suits are in rem, or quasi in rem . . . the 

16   jurisdiction of the one court must yield to that of the [first to consider the 

17   action],” Princess Lida of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939).  The 


                                                37
 1   exception, which some have called the “prior exclusive jurisdiction” doctrine, 

 2   Chapman v. Deutsche Bank Nat. Tr. Co., 651 F.3d 1039, 1043 (9th Cir. 2011), 

 3   emerged “because of the threat a second action poses to the first court’s basis for 

 4   jurisdiction.” China Trade, 837 F.2d at 36 (citing Donovan v. City of Dallas, 377 U.S. 

 5   408 (1964), and Princess Lida, 305 U.S. 456). The “threat” emerges because “if the 

 6   two suits are in rem, or quasi in rem . . . the court, or its officer, has possession or 

 7   must have control of the property which is the subject of the litigation in order to 

 8   proceed with the cause and grant the relief sought,” which means that both 

 9   courts cannot claim jurisdiction of the same property, and so “the jurisdiction of 

10   the one court must yield to that of the other.” Princess Lida, 305 U.S. at 466; see 

11   also Carvel v. Thomas & Agnes Carvel Found., 188 F.3d 83, 85‐86 (2d Cir. 1999) 

12   (discussing Princess Lida’s rule and describing it as “a prudential doctrine of 

13   abstention”). “The logical and practical difficulty of two courts simultaneously 

14   vying for possession or control of the same property is the key” to the conflict. 

15   United States v. $79,123.49 in U.S. Cash & Currency, 830 F.2d 94, 97 (7th Cir. 1987); 

16   see also Hagan v. Lucas, 35 U.S. 400, 403 (1836) (“A most injurious conflict of 

17   jurisdiction would be likely, often, to arise between the federal and the state 


                                                38
 1   courts; if the final process of the one could be levied on property which had been 

 2   taken by the process of the other.”). 

 3         But the prior exclusive jurisdiction doctrine does not generally apply to 

 4   situations where one action is in rem and the other in personam. The 

 5   adjudication of rights in personam simply does not impede the possession or 

 6   control of the property required for maintenance of an in rem action. The 

 7   Supreme Court explained as much in a conflict between state and federal courts 

 8   in United States v. Klein, 303 U.S. 276 (1938). In Klein, a state court in Pennsylvania 

 9   exercised jurisdiction to declare the escheat of funds, even though the funds had 

10   been deposited into the registry of a federal court to satisfy a judgment in a 

11   federal suit. Id. at 277. The United States appeared in the state case, and moved to 

12   dismiss “on the ground that the state court was without jurisdiction to escheat 

13   moneys in the custody of the United States or of its courts.” Id. at 279. The 

14   Supreme Court of Pennsylvania held that the state court could exercise 

15   jurisdiction to declare escheat of the funds, because “exercise of that jurisdiction 

16   involved no interference with the federal court and no attempted control over 




                                               39
 1   funds in its custody.” Id. The United States Supreme Court agreed, explaining as 

 2   follows: 

 3         While a federal court which has taken possession of property in the 
 4         exercise of the judicial power conferred upon it by the Constitution 
 5         and laws of the United States is said to acquire exclusive 
 6         jurisdiction, the jurisdiction is exclusive only in so far as restriction 
 7         of the power of other courts is necessary for the federal court’s 
 8         appropriate control and disposition of the property. Other courts 
 9         having jurisdiction to adjudicate rights in the property do not, 
10         because the property is possessed by a federal court, lose power to 
11         render any judgment not in conflict with that court’s authority to 
12         decide questions within its jurisdiction and to make effective such 
13         decisions by its control of the property. Similarly a federal court may 
14         make a like adjudication with respect to property in the possession 
15         of a state court. 

16   Id. at 281 (internal citations omitted). In short, even when property is within the 

17   “possession” and “exclusive jurisdiction” of one court, a second court does not 

18   “lose power to render any judgment not in conflict with [the first] court’s 

19   authority to decide questions within its jurisdiction and to make effective such 

20   decisions by its control of the property.” Id. In Klein, declaration of rights in the 

21   funds did not impede another court’s possession and control of the funds 

22   themselves.  




                                               40
 1         Courts of appeals invariably reach the same conclusion, stating more 

 2   broadly the principle that one court’s exercise of jurisdiction in rem does not 

 3   prevent other courts from declaring rights in the res within an in personam 

 4   action. The First Circuit, although recognizing that “a court cannot exercise 

 5   jurisdiction over a res that is already subject to the in rem jurisdiction of another 

 6   court,” has stated that “if only one of the actions is in rem, and the other is in 

 7   personam, the cases may proceed simultaneously.” United States v. One 1986 

 8   Chevrolet Van, 927 F.2d 39, 44 (1st Cir. 1991). Similarly, the Seventh Circuit 

 9   understands Klein and other precedent to mean that “if only one of the actions is 

10   in rem or quasi in rem, both cases may proceed side by side.” $79,123.49 in U.S. 

11   Cash, 830 F.2d at 97 (citing Klein, 303 U.S. 276).  

12         The same principle governs this case. The Panamanian proceeding is one 

13   in rem, but the present case, an action in personam, merely adjudicates rights in 

14   the res. Our declaration of rights in the res does not impair the Panamanian 

15   court’s possession of the res or its authority over it. The prior exclusive 

16   jurisdiction doctrine does not apply, and thus does not create an exceptional 

17   circumstance that would permit abstention. 


                                                41
 1         This case is admittedly unusual. Plaintiff comes to court seeking a 

 2   declaration in personam. But the suit, if filed as a non‐declaratory action by 

 3   defendant, would likely be brought in rem, and, had it been brought in rem, the 

 4   prior exclusive jurisdiction doctrine might well counsel in favor of abstention. 

 5   We have, moreover, not required an absolute jurisdictional bar for a case’s 

 6   circumstances to be sufficiently “exceptional” that they merit abstention. One 

 7   could thus argue that the close kinship of this case to a proceeding in rem gives 

 8   reason enough for us to abstain as though it were a second proceeding 

 9   adjudicating the same res. But the doctrine of prior exclusive jurisdiction—and 

10   the exceptional circumstances it might present justifying abstention—derive 

11   from the practicalities of in rem proceedings, not from the character of rights 

12   those proceedings adjudicate. Despite its similarity to an in rem proceeding, this 

13   case does not require us to keep custody over any property, either in actuality or 

14   constructively. We thus pose no challenge to the foreign court’s possession of the 

15   res. For comity purposes, this suit is no different from an ordinary proceeding in 

16   personam running parallel to an in rem adjudication. And that situation, without 

17   more, is not “exceptional.” 


                                              42
 1          Accordingly, the district court did not abuse its discretion in declining to 

 2   abstain in deference to the Panamanian proceedings. 

 3       III.   Laches 

 4          Easy Street next contends that the district court incorrectly determined that 

 5   laches barred execution of its maritime lien. “Laches . . . . is an equitable defense 

 6   that bars a plaintiff’s equitable claim where he is guilty of unreasonable and 

 7   inexcusable delay that has resulted in prejudice to the defendant.” Ikelionwu v. 

 8   United States, 150 F.3d 233, 237 (2d Cir. 1998) (internal quotation marks omitted).   

 9              A. Standard of Review 

10          “The existence of laches is a factual question that requires the court to 

11   weigh the equities of each case.” 8‐VII Benedict on Admiralty § 7.01 (7th ed. 

12   2017). Because of the case‐specific nature of the doctrine, we review for abuse of 

13   discretion a district court’s rulings regarding laches. DeSilvio v. Prudential Lines, 

14   Inc., 701 F.2d 13, 15 (2d Cir. 1983) (“[The district court] granted summary 

15   judgment in appellee’s favor, finding DeSilvio had been guilty of laches. . . . 

16   Determinations relating to a claim of laches ordinarily are left to the discretion of 

17   the trial court. These rulings may not be overturned unless the trial court has 


                                               43
 1   abused its discretion.” (internal citations omitted)); see also Czaplicki v. The Hoegh 

 2   Silvercloud, 351 U.S. 525, 534 (1956) (“[T]he existence of laches is a question 

 3   primarily addressed to the discretion of the trial court.”). Abuse of discretion is a 

 4   high standard and is met only when the district court “based its ruling on an 

 5   erroneous view of the law or on a clearly erroneous assessment of the evidence, 

 6   or rendered a decision that cannot be located within the range of permissible 

 7   decisions.” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (quotations omitted).  

 8         Easy Street notes that our opinion in Ivani Contracting Corp. v. City of N.Y. 

 9   appeared to say that summary judgment granted based on laches should be 

10   reviewed de novo. 103 F.3d 257, 259 (2d Cir. 1997) (“We review the district 

11   court’s grant of summary judgment de novo. . . . Ivani argues that the district 

12   court erred in holding that laches could bar its claims. We agree.”). But in Ivani 

13   Contracting Corp., we held that “laches is not available to bar . . . claims for 

14   damages under [42 U.S.C.] § 1983,” id. at 262, and thus decided the legal 

15   permissibility of applying laches to a class of legal claims rather than the 

16   appropriateness of a laches ruling on the facts of a particular case. Consequently, 

17   Ivani Contracting Corp. does not detract from the statement of law in DeSilvio. We 


                                                44
 1   review laches rulings dependent on the facts and equities of a given case for 

 2   abuse of discretion.11  

 3             B. Laches Defense to Easy Street’s Lien 

 4         We next consider whether the district court correctly held that laches 

 5   extinguished Easy Street’s maritime lien. 

 6         “There is no fixed period of time that must elapse for a suit to be barred by 

 7   the doctrine of laches.” 8‐VII Benedict on Admiralty § 7.01 (7th ed. 2017). The 

 8   ultimate test for laches is whether there has been (1) inexcusable delay in 

 9   exercising a lien and (2) prejudice to the party against whom the lien would be 

10   enforced. Czaplicki, 351 U.S. at 533 (“Where there has been no inexcusable delay 

11   in seeking a remedy and where no prejudice to the defendant has ensued from 



     11
       Easy Street also relies on Hermes Intʹl v. Lederer de Paris Fifth Ave., Inc., where we 
     stated that a de novo standard of review applied to summary judgment based on 
     laches. 219 F.3d 104, 107 (2d Cir. 2000). But there, too, we held that a laches 
     argument foundered at “a dispositive, threshold inquiry” of whether the party 
     seeking application of laches “[came] into equity . . . with clean hands.” Id. We 
     explained that the “clean hands” question was one that “bars further 
     consideration of the laches defense” rather than serving as “a mere factor to be 
     weighed in balancing the equities.” Id. Thus, much like in Ivani Contracting, de 
     novo review was appropriate because our ruling did not concern the district 
     court’s analysis of the equities in the case, but instead made a ruling on the basis 
     of a dispositive legal question at the threshold. 
                                                45
 1   the mere passage of time, there should be no bar to relief.”); DeSilvio, 701 F.2d at 

 2   15.  “[T]hese two factors are not to be viewed independently.” Larios v. Victory 

 3   Carriers, Inc., 316 F.2d 63, 67 (2d Cir. 1963). Even where there has been delay, “[a] 

 4   weak excuse may suffice if there has been no prejudice; an exceedingly good one 

 5   might still do even when there has been some.” Id. As the Fifth Circuit observed 

 6   in Point Landing, Inc. v. Alabama Dry Dock & Shipbuilding Co., “[l]aches is much 

 7   more than time. It is time plus prejudicial harm, and the harm is not merely that 

 8   one loses what he otherwise would have kept, but that delay has subjected him 

 9   to a disadvantage in asserting and establishing his claimed right or defense.” 261 

10   F.2d 861, 865 (5th Cir. 1958).  

11         “[I]n deciding whether maritime claims are barred by laches, courts of 

12   admiralty will use local limitation statutes as a rule‐of‐thumb.” Larios, 316 F.2d at 

13   66 (quoting Oroz v. Am. President Lines, Ltd., 259 F.2d 636, 639 (2d Cir. 1958)). 

14   “When the suit has been brought after the expiration of the state limitation 

15   period, a court applying maritime law asks why the case should be allowed to 

16   proceed; when the suit, although perhaps long delayed, has nevertheless been 

17   brought within the state limitation period, the court asks why it should not be.” Id. 


                                               46
 1   (emphasis added); see also Federal Treasury Enterprise Sojuzplodoimport v. Spirits 

 2   Int’l B.V., 809 F.3d 737, 745‐46 (“If the most closely analogous state statute of 

 3   limitations has not run, the presumption of laches does not attach and the 

 4   defendant bears the burden of proving the defense.”).  

 5         The district court held—and the parties do not dispute—that the relevant 

 6   local statute of limitations is Section 83 of the New York Lien Law. That statute 

 7   states as follows: 

 8         Every lien for a debt shall cease if the vessel navigates the western or 
 9         northwestern lakes, or either of them, or the Saint Lawrence river, at 
10         the expiration of six months after the first of January next 
11         succeeding the time when the debt was contracted, and in case of any 
12         other vessel, at the expiration of twelve months after the debt was 
13         contracted. If, upon the expiration of the time herein limited in either 
14         of such cases, such vessel shall be absent from the port at which the 
15         debt was contracted, the lien shall continue until the expiration of 
16         thirty days after the return of such vessel to such port. If proceedings are 
17         instituted for the enforcement of the lien within the time herein 
18         limited, such lien shall continue until the termination of such 
19         proceedings. 

20   N.Y. Lien Law § 83 (emphasis added).  

21         The district court noted that Allied purchased fuel from Easy Street in 

22   Mejillones, Chile and never returned there. Under the New York statute, when 

23   the “vessel [is] absent from the port at which the debt was contracted” one year 

                                               47
 1   after the debt was contracted, “the lien shall continue until the expiration of 

 2   thirty days after the return of such vessel to such port.” N.Y. Lien Law § 83. 

 3   Because the Vessel never returned to Mejillones, it was absent from that port one 

 4   year after the debt was contracted. Consequently, the court treated the statute of 

 5   limitations as never having expired. Easy Street agreed with this conclusion.12 

 6   The district court nonetheless concluded that the delay and prejudice to Leopard 

 7   Marine in the enforcement of the lien were so great that laches should be applied. 

 8   Easy Street protests that decision. 

 9         Laches decisions are largely limited to the facts of each case. But a few 

10   principles emerge from past decisions. A key consideration in deciding whether 

11   delay is excusable is whether the lienor failed to “exercise[] reasonable diligence 


     12 Leopard Marine suggests that the New York statute should be understood as 
     providing a limitations period of twelve months, and a tolling period that extends 
     until thirty days after the vessel returns to the port where the transaction 
     occurred. Leopard Marine then suggests that we should not apply state‐law 
     tolling rules, but should instead look to tolling rules from federal maritime 
     statutes to supplement state statutes of limitations.  
            Although this Court has suggested that both the 12‐month period and the 
     additional period (that operates until the vessel returns to port) are considered 
     part of the New York limitations period in laches decisions based on Section 83 
     of the New York lien law, see The Owyhee, 66 F.2d 399, 400 (2d Cir. 1933), we need 
     not address the point: Leopard Marine prevails even on Easy Street’s more 
     generous view of the New York limitations period. 
                                               48
 1   in arresting” the vessel. Barwil ASCA v. M/V SAVA, 44 F. Supp. 2d 484, 488 

 2   (E.D.N.Y. 1999). At a minimum, that generally requires that a lienor had an 

 3   opportunity to enforce the lien. See The Everosa, 93 F.2d 732, 735 (1st Cir. 1937) 

 4   (noting that a significant factor in deciding whether laches bars exercise of a lien 

 5   against a vessel’s bona fide purchaser is whether the lienor had “a reasonable 

 6   opportunity to enforce” the lien) (quoting Magee v. The Lyndhurst, 48 F. 839, 840 

 7   (S.D.N.Y. 1892)).13 For example, in The Gertrude, the Fifth Circuit denied a laches 

 8   defense where the owner hid a boat “for the purpose of preventing its seizure in 

 9   libel proceedings.” 38 F.2d 946, 947 (5th Cir. 1930). Although some courts have 

10   said, as an extension of this principle, that “lienors are not required to attempt to 

11   enforce their liens in foreign waters,” Bermuda Exp., N.V. v. M/V Litsa (Ex. Laurie 

12   U), 872 F.2d 554, 559 (3d Cir. 1989), we have not said so as a strict matter, and 

13   have never said as much in contemporary times. But see The Slingsby, 120 F. 748, 


       We note that, “where the lien is to be enforced to the detriment of a [bona fide] 
     13

     purchaser for value, without notice of the lien, the defence [of laches] will be held 
     valid under shorter time, and a more rigid scrutiny of the circumstances of the 
     delay, than when the claimant is the owner at the time the lien accrued.” The Key 
     City, 81 U.S. 653, 660 (1871). Nevertheless, cases setting out the rules that apply 
     when the vessel’s owner is a bona fide purchaser, see The Everosa, 93 F.2d at 735, 
     are still instructive for cases such as the one at present, where the owner has 
     remained the same from the time the lien arose. 
                                                49
 1   753 (2d Cir. 1903) (finding laches inapplicable because the vessel spent little time 

 2   “within the jurisdiction . . . between the injury and the libel”).  

 3         A laches defense may be justifiable where delay diminishes a party’s 

 4   ability to absorb a loss. See Uisdean R. Vass & Xia Chen, The Admiralty Doctrine of 

 5   Laches, 53 La. L. Rev. 495, 518 (1992) (noting that, among “[t]he most typical cases 

 6   of prejudice are where the defendant has . . . lost the right to contribution or 

 7   indemnity [or] lost the right to pass on costs to its customers”). This may happen, 

 8   for example, because lawsuits against third parties no longer lie. See Murphy v. 

 9   Intʹl Freighting Corp., 182 F. Supp. 636, 640 (D. Mass. 1960) (noting that “plaintiffʹs 

10   delay in bringing his action has seriously prejudiced defendant,” in part because 

11   “[d]efendant has been unable to determine with certainty the stevedore who 

12   loaded the vessel at its previous port of call, who might be liable to defendant”), 

13   affʹd sub nom. Murphy v. A/S Sobral, 283 F.2d 392 (1st Cir. 1960); United Fruit Co. v. 

14   The M. D. Whiteman, 125 F. Supp. 898, 900 (E.D. La. 1954) (noting that delay was 

15   prejudicial because, by the time the claim was pressed, insurance coverage was 

16   time‐barred). Reflecting that principle, this court has said that “a person asserting 

17   a maritime lien on a chartered vessel is obliged to move promptly, so that the 


                                               50
 1   owner may effectively pursue his rights of indemnification against the 

 2   charterer.” United States v. S.S. Lucie Schulte, 343 F.2d 897, 901 n.3 (2d Cir. 1965).  

 3         The district court considered also the principle that if a lienholder, “instead 

 4   of proceeding with reasonable diligence to arrest the vessel, preferred to collect 

 5   in personam, such delay, occasioned by such choice, cannot be overlooked if . . . 

 6   libelant now seeks to proceed in rem.” The Mendotta II, 13 F. Supp. 1019, 1020 

 7   (E.D.N.Y. 1935); see also The Owyhee, 66 F.2d 399, 401 (2d Cir. 1933) (ruling that 

 8   the creditor’s “attempt to collect” from the vessel’s owner “was obviously an 

 9   alternative and was independent of [the lienholder’s] rights as a lienor,” and thus 

10   was “no justification for the delay” in exercising the lien). We think that principle 

11   is sound in many cases, though it must be applied carefully. The choice of 

12   whether to pursue a remedy in rem, or instead to proceed informally or by in 

13   personam legal action against the debtor, typically lies in the lienholder’s hands. 

14   It is thus inequitable for others to bear the costs of that choice. On the other hand, 

15   in many cases, pursuit of a remedy in rem is far more costly than pursuit of 

16   monetary payment, and also far more disruptive to commerce. See The Clinton, 

17   160 F. 421, 422 (5th Cir. 1908) (“A maritime lien is a powerful instrument. It 


                                                51
 1   enables a creditor . . . to attach and seize a vessel, even though . . . she is loaded 

 2   with freight and filled with passengers and about to proceed upon a voyage. It 

 3   gives him power to inflict almost irreparable injury upon the debtor . . . .”). A 

 4   rule requiring lienholders to pursue in rem remedies whenever possible would 

 5   likely cause great waste. For that reason, we have said that “[w]here an owner 

 6   and a lienholder have come to an . . . arrangement for payment of an undisputed 

 7   lien claim . . . failure to litigate the lien should be excused so long as the 

 8   arrangement is being carried out,” and that “[t]o hold the opposite would be an 

 9   unwise policy, injurious alike to vessel owner and lienholder.” In re Marine 

10   Transit Corp., 94 F.2d 7, 10 (2d Cir. 1938) (emphasis added). We certainly decline 

11   to adopt any rule that requires the lienor to bear the costs of any failure to pursue 

12   a remedy in rem, even where such pursuit would have been unreasonable. 

13         Applying those principles to the facts of this case, we determine that the 

14   district court did not abuse its discretion. Allied’s fuel bill was initially due 

15   September 26, 2011, a bit more than one month after the fuel was contracted for.  

16   Easy Street does not dispute the district court’s determination that Easy Street 

17   failed to inform Leopard Marine until at least the latter half of 2013 that Allied 


                                                52
 1   had never paid the bill. Consequently, when Allied delivered the Vessel to 

 2   Leopard Marine in November of 2011, Leopard Marine was unaware of Allied’s 

 3   failure to pay its outstanding fuel bill. Thus, Leopard Marine credited Allied 

 4   with $409,853.10 for the value of fuel on board the Vessel.  

 5         Easy Street’s failure even to inform Leopard Marine of Allied’s non‐

 6   payment of the fuel bill within the first few months prejudiced Leopard Marine, 

 7   as reflected in several of the laches principles articulated above. First, had 

 8   Leopard Marine known in late 2011 that Allied had failed to pay Easy Street, 

 9   Leopard Marine could have declined to give Allied a credit for the value of the 

10   fuel left in the Vessel when it returned. Second, Leopard Marine also could have 

11   exercised its lien over Allied’s cargo, pursuant to the chartering agreement, at the 

12   time of the Vessel’s redelivery. In other words, Easy Street’s lack of notice 

13   eliminated two of Leopard Marine’s possible remedies against Allied, and thus 

14   diminished Leopard Marine’s ability to absorb any loss. Although Easy Street’s 

15   failure to inform Leopard Marine of the nonpayment does not relate strictly to 

16   delay in exercising the lien, it weighs heavily on the equities of the case. 




                                               53
 1             After that point, Easy Street’s conduct with respect to Allied bespoke an 

 2   odd mixture of extreme alarm and lack of pursuit of any meaningful remedy. As 

 3   noted above, Demitrios Chasampalis, Easy Street’s only full‐time employee in 

 4   2011, went to roughly one hundred in‐person meetings at Allied’s offices, 

 5   beginning around the invoice’s issuance in 2011 and ending sometime in 2012. 

 6   He demanded full payment of the invoice instead of any settlement of the debt, 

 7   but never received any payment at all. Easy Street also received two written 

 8   assurances of payment, neither of which was honored. Yet Easy Street did not 

 9   think to sue Allied, instead trusting the close relationship between the companies 

10   and, evidently, between the persons running them. Only after Allied entered 

11   involuntary bankruptcy proceedings did Easy Street begin tracking the Vessel, 

12   and it was not until long after Allied’s bankruptcy that Easy Street requested 

13   payment from Leopard Marine. Moreover, as the district court noted, and as 

14   Easy Street does not successfully dispute, there were several opportunities before 

15   Allied’s bankruptcy to seize the Vessel in a port that would have honored the 

16   lien.  




                                                 54
 1         The facts of this case implicate the principle the district court applied: 

 2   where a lienor chooses to take time to proceed in personam or informally, 

 3   trusting that the indebted party—here, the charterer—is good for its 

 4   commitments, the vessel’s owner should not bear the costs of that choice. See The 

 5   Mendotta II, 13 F. Supp. at 1020. In this case, the lienor gave a close, long‐term 

 6   business partner more trust and leeway than circumstances merited. If the lien 

 7   were now to be exercised, that trust and leeway—and the delay they 

 8   occasioned—would prejudice Leopard Marine.  

 9         Moreover, Easy Street failed to respect our guidance in S.S. Lucie Schulte, 

10   that “a person asserting a maritime lien on a chartered vessel is obliged to move 

11   promptly, so that the owner may effectively pursue his rights of indemnification 

12   against the charterer.” 343 F.2d at 901 n.3. Had Easy Street instead exercised the 

13   lien before Allied’s bankruptcy in November 2012, Leopard Marine would have 

14   had some chance to recover from Allied through an arbitration, or exercise of the 

15   cargo liens, before Allied’s bankruptcy. That is no longer a possibility. Easy 

16   Street’s actions are even more striking because of its failure to notify Leopard 

17   Marine of Allied’s debt in any way until at least October 2013. By that time—


                                               55
 1   more than a year after Easy Street began tracking the Vessel—any possible 

 2   recovery against Allied was long gone. Had Easy Street merely notified Leopard 

 3   Marine of the debt when it began tracking the Vessel, Leopard Marine may have 

 4   had a greater chance of recovery from Allied. 

 5         Easy Street emphasizes that the Greek court administering Allied’s 

 6   bankruptcy proceedings stated that “all payments to any creditors of Allied . . . 

 7   ceased retrospectively as of January 1, 2012,” Appellant’s Br. at 7, and suggests 

 8   that, because of this “retrospective” ruling, Leopard Marine could not have 

 9   recovered anything from Allied after that date, Appellant’s Br. at 37. But Easy 

10   Street provides no explanation of what a “retrospective” stoppage of payments 

11   means, or how it affected the likelihood of recovery. Although Easy Street cites a 

12   legal opinion from a Greek lawyer, the opinion simply restates what Easy Street’s 

13   brief claims: that the bankruptcy court “considered [Allied] (retrospectively) to 

14   have stopped payments to its creditors since [January 1, 2012].” App’x at 325. 

15   The legal opinion then concludes only that, “[a]ssuming that Leopard Marine . . . 

16   was not made aware of East Street[‘s] . . . outstanding claim against Allied for the 

17   [fuel] Easy Street supplied . . . until March 30, 2015 . . . any attempt by Leopard to 


                                               56
 1   make a claim in the Allied bankruptcy proceeding [after that time] would have 

 2   been futile.” App’x at 326 (emphasis added). The document contains no 

 3   statements regarding whether Leopard Marine could have pressed claims 

 4   against Allied before November of 2012, and, if so, what the value of those claims 

 5   might have been. 

 6         Leopard Marine responds to Easy Street’s argument with expert testimony 

 7   that, before the November 6, 2012 bankruptcy order issued, there was no 

 8   prohibition on suit against Allied, at least in certain forums, and that Leopard 

 9   Marine might also have exercised liens against Allied’s cargo during the period. 

10   App’x at 557‐558. Easy Street does not dispute these assertions in any direct way. 

11   In the district court, Easy Street agreed that Leopard Marine could have brought 

12   claims against Allied at any time before November 6, 2012, but did so “subject to 

13   the reservation that Allied[’s] . . . bankruptcy declaration was deemed retroactive 

14   to January 1, 2012.” See App’x at 569 ¶ 38; App’x at 351 ¶ 38.  The record 

15   establishes that Easy Street’s delay deprived Leopard Marine of remedies it 

16   could have availed itself of, including causes of action against Allied in certain 

17   forums and the right to exercise liens on Allied’s cargo, until the Greek 


                                              57
 1   bankruptcy court issued its order on November 6, 2012, which purportedly 

 2   extinguished, nunc pro tunc, the payments Allied still needed to make to its 

 3   creditors from January 1, 2012. Easy Street has not called into question the 

 4   viability or value of these causes of action. The elimination of viable causes of 

 5   action that would permit a party to absorb a loss weighs heavily in determining 

 6   that prejudice exists. See S.S. Lucie Shulte, 343 F.2d at 901 n.3. It was thus not an 

 7   abuse of discretion for the district court to conclude that Easy Street’s failure to 

 8   take any action with respect to Leopard Marine during this period prejudiced 

 9   Leopard Marine by depriving it of these remedies.  

10         We do not think the district court committed clear error in discerning that 

11   Leopard Marine suffered additional prejudice because it lost the opportunity to 

12   assert causes of action against Allied. The record clearly demonstrates that Easy 

13   Street’s delay deprived Leopard Marine of causes of action that it otherwise 

14   could have used until November of 2012. Easy Street has not included any 

15   factual material raising a genuine question as to the viability or value of those 

16   causes of action. And, as noted earlier, foreclosure of causes of action that would 

17   permit a party to absorb a loss has widely been weighed in determining whether 


                                               58
1   prejudice exists. See S. S. Lucie Schulte, 343 F.2d at 901 n.3. We do not depart from 

2   that sensible principle here.  

3         Because of the significant prejudice caused by Easy Street’s delay in 

4   exercising the lien, the district court did not abuse its discretion in ruling that 

5   laches extinguished the lien. 

6                                      CONCLUSION 

7         We have reviewed Easy Street’s other arguments and have determined 

8   that they are meritless. The district court’s judgment is AFFIRMED.




                                              59
                                                                                                


DEBRA ANN LIVINGSTON, Circuit Judge, dissenting: 

       “[P]arties may not confer subject matter jurisdiction on [an Article III] court 

by consent.”  Cable Television Ass’n of N.Y., Inc. v. Finneran, 954 F.2d 91, 94 (2d Cir. 

1992); accord Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998); Ins. Corp. of 

Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982) (“[N]o action of 

the parties can confer subject‐matter jurisdiction upon a federal court.  Thus, the 

consent of the parties is irrelevant . . . .”); Doe v. United States, 833 F.3d 192, 196 (2d 

Cir. 2016); New York v. Shinnecock Indian Nation, 686 F.3d 133, 138 (2d Cir. 2012); 

Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 733 (2d Cir. 2007).  By holding 

that the Maltese owner of a vessel arrested in Panama can satisfy a United States 

maritime  court’s  in  rem  subject  matter  jurisdiction  requirement  simply  by 

consenting to adjudication, the majority departs from this fundamental and “well 

established” rule.  See Woods v. Rondout Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 

232, 238 (2d Cir. 2006).   

       In so doing, the majority forgets that we are “courts of limited jurisdiction 

whose power is limited strictly,” especially in the maritime context.  See Garanti 

Finansal  Kiralama  A.S.  v.  Aqua  Marine  &  Trading  Inc.,  697  F.3d  59,  64–65  (2d  Cir. 

2012) (quoting Ahmed v. Holder, 624 F.3d 150, 154 (2d Cir. 2010)).  Unlike in other 
settings, where in rem jurisdiction typically is a matter of personal, and not subject 

matter jurisdiction, in this appeal, our subject matter jurisdiction depends on our 

jurisdiction over the res (i.e., the Densa Leopard ship).  Because we lack jurisdiction 

over the res, and thus are without subject matter jurisdiction, I respectfully dissent. 

                                                A 

       I agree with the majority’s declaratory judgment analysis, see Maj. Op. at 10–

14, and so do not belabor this point.  Briefly, “the Declaratory Judgment Act does 

not by itself confer subject matter jurisdiction on the federal courts.”  Correspondent 

Servs.  Corp.  v.  First  Equities  Corp.,  442  F.3d  767,  769  (2d  Cir.  2006)  (per  curiam).  

Instead, a declaratory judgment action is available only in cases where there is an 

independent jurisdictional basis over the underlying dispute.  See Skelly Oil Co. v. 

Phillips  Petroleum  Co.,  339  U.S.  667,  671  (1950)  (explaining  that  the  Declaratory 

Judgment Act “enlarged the range of remedies available in the federal courts but 

did not extend their jurisdiction”).  “[A] complaint seeking a declaratory judgment 

is to be tested . . . as if the party whose adverse action the declaratory judgment 

plaintiff  apprehends  had  initiated  a  lawsuit  against  the  declaratory  judgment 

plaintiff.”  Fleet Bank v. Burke, 160 F.3d 883, 886 (2d Cir. 1998).  In other words, we 

must “examine the structure of the suit that would ultimately take place if it were 



                                                2 
                                                                                                   
not  forestalled  by  the  declaratory  judgment  action”;  “[i]f  that  suit  could  not  be 

brought in federal court, we do not have jurisdiction in the analogous declaratory 

judgment action[,] [but] [i]f the suit could be brought in federal court, we [do] have 

jurisdiction . . . .”    Garanti,  697  F.3d  at  70  (internal  citations  omitted).    The 

dispositive question, then, is whether the declaratory judgment defendant, here 

Easy  Street  Ltd.  (“Easy  Street”),  a  Cypriot  bunker  supply  company,  could  have 

brought  a  coercive  suit  to  enforce  its  maritime  lien  under  the  district  court’s 

admiralty jurisdiction, see Maj. Op. at 13–14.  It could not. 

                                                B 

       A maritime lien is a “lien on a vessel, given to secure the claim of a creditor 

who provided maritime services to the vessel or who suffered an injury from the 

vessel’s use.”  Maritime Lien, Black’s Law Dictionary 1065 (10th ed. 2014).  Unlike a 

standard lien, which is a device to secure a creditor’s interests against a debtor, the 

distinct  legal  fiction  created  by  the  maritime  lien  is  that  the  vessel  itself  is  the 

obligor.  See Piedmont & George’s Creek Coal Co. v. Seaboard Fisheries Co., 254 U.S. 1, 

10 (1920) (“A vessel may be made liable in rem for supplies, although the owner 

can be made liable therefor in personam, since the dealer may rely upon the credit 




                                                3 
                                                                                                   
of both.”); see also id. at 8–9 (discussing the historical development of the maritime 

lien).  

           As a result, as the majority acknowledges, see Maj. Op. at 13, the maritime 

lien  itself  (as  distinct  from  any  related  contractual  obligation)  may  be  enforced 

only in a federal in rem proceeding against the vessel.  See, e.g., Am. Dredging Co. v. 

Miller, 510 U.S. 443, 446–47 (1994) (“An in rem suit against a vessel is, we have said, 

distinctively an admiralty proceeding, and is hence within the exclusive province 

of the federal courts.”  (citing The Moses Taylor, 71 U.S. 411, 431 (1866))); Madruga 

v. Super. Ct., 346 U.S. 556, 560 (1954) (“Admiralty’s jurisdiction is exclusive . . . as 

to those maritime causes of action begun and carried on as proceedings in rem, 

that  is,  where  a  vessel  or  thing  is  itself  treated  as  the  offender  and  made  the 

defendant  by  name  or  description  in  order  to  enforce  a  lien.”    (citations  and 

internal  quotation  marks  omitted));  Norton  v.  Switzer,  93  U.S.  355,  356  (1876) 

(“[T]he jurisdiction of the admiralty courts to enforce a maritime lien is exclusive, 

and cannot be exercised in any other mode than by a proceeding in rem.”); In re 

Millenium  Seacarriers,  Inc.,  419  F.3d  83,  93  (2d  Cir.  2005)  (Sotomayor,  J.) 

(“Traditional  admiralty  principles  suggest  that  only  a  federal  admiralty  court 

acting  in  rem  has  the  jurisdiction  to  quiet  title  to  a  vessel  conclusively  by 



                                              4 
                                                                                               
extinguishing  its  maritime  liens.”).1    As  the  Supreme  Court  has  elsewhere 

expressed it, “[t]he lien and the proceeding in rem are . . . correlative – where one 

exists, the other may be taken, and not otherwise.” The Rock Island Bridge, 73 U.S. 

213, 215 (1867); accord DS‐Rendite Fonds Nr. 108 VLCC Ashna GMBH & Co Tankschiff 

KG  v.  Essar  Capital  Americas  Inc.,  882  F.3d  44,  48  (2d  Cir.  2018).    This  view  is 

reinforced by the text of the statute that would underlie Easy Street’s hypothetical 

suit, which, by its terms, permits only in rem enforcement of a maritime lien for 

necessaries.  46 U.S.C. § 31342(a)(2); see also Piedmont, 254 U.S. at 12 (“The maritime 

lien  is  .  .  .  .  stricti  juris  and  will  not  be  extended  by  construction,  analogy  or 

inference.”). 

              Here, we have admiralty jurisdiction to hear Leopard Marine’s declaratory 

judgment action only if Easy Street could have brought an affirmative suit in the 

district court to enforce its maritime lien.  The inquiry is straightforward:  because 

                                                            
1  Numerous well‐established authorities confirm this rule.  See, e.g., 8‐VII Joshua S. Force 
& Steven F. Friedell, Benedict on Admiralty § 7.01[A] (2017) (“Maritime liens do not exist 
apart from their ability to be enforced in rem in admiralty.”); 1 Thomas J. Schoenbaum, 
Admiralty & Maritime Law § 9‐1 (5th ed. 2011 & Supp. 2017) (noting that a maritime lien 
“adheres to the maritime property even through changes of ownership until it is either 
executed  through  the  in  rem  legal  process  available  in  admiralty  or  is  somehow 
extinguished  by  operation  of  law”);  see  also  Griffith  Price,  The  Law  of  Maritime  Liens  1 
(1940) (noting that a maritime lien is “enforced by means of an action in rem”); Grant 
Gilmore & Charles L. Black, Jr., The Law of Admiralty § 9–2 at 588 (2d ed. 1975) (explaining 
that  maritime  liens  “can  be  ‘executed’  (which  is  the  admiralty  terminology  for 
‘foreclosed’) only by an admiralty court acting in rem[]”); id. at 622. 
                                                               5 
                                                                                                       
a maritime lien is enforced in rem, absent federal court jurisdiction over the res, 

Easy Street could not have proceeded against the Densa Leopard in rem.  See, e.g., 

United States v. One Assortment of 89 Firearms, 465 U.S. 354, 363 (1984) (noting that 

in rem jurisdiction traditionally has been “dependent upon seizure of a physical 

object”).  In other words, in this admiralty appeal, where our jurisdiction stems 

from 28 U.S.C. § 1333, our subject matter jurisdiction depends on our jurisdiction 

over  the Densa Leopard  (which  was arrested  in  Panama  and  is  not  here).   And 

because  we  lack  jurisdiction  over  the  Densa  Leopard,  we  lack  jurisdiction  to 

adjudicate the parallel declaratory judgment action.  See Medtronic, Inc. v. Mirowski 

Family  Ventures,  LLC,  134  S.  Ct.  843,  848  (2014)  (“The  relevant  question  [in 

examining  jurisdiction  underlying  declaratory  judgment  actions]  concerns  the 

nature of the threatened action in the absence of the declaratory judgment suit.”). 

       The  majority  seeks  to  avoid  this  simple  conclusion  by  reconceptualizing 

admiralty in rem jurisdiction as “a mere matter of service of process, and a practical 

means of getting at the owner’s property.”  Maj. Op. at 26.  But that view conflates 

the in rem jurisdiction that is necessary here for subject matter jurisdiction with the 

in rem jurisdiction that is often necessary for personal jurisdiction.  Admittedly, the 

distinction  between  these  two  concepts  can  be  thin  –  as  evidenced  by  the  cases 



                                             6 
                                                                                            
cited by the majority that discuss in rem jurisdiction solely in the context of personal 

jurisdiction.  See, e.g., Shaffer v. Heitner, 433 U.S. 186, 207 (1977) (addressing the due 

process constraints on personal jurisdiction rather than the distinct issue of subject 

matter  jurisdiction  in  admiralty);  United  States  v.  Republic  Marine,  Inc.,  829  F.2d 

1399, 1402 (7th Cir. 1987) (“[A]s with other forms of jurisdiction over the party, a vessel 

may waive jurisdiction in rem by appearing in the action and failing to raise the 

defense  of  lack  of  jurisdiction  over  the  party  in  a  timely  fashion.”    (emphasis 

added) (internal citation omitted)).  But the distinction is a critical one.  After all, a 

party can satisfy a federal court’s personal jurisdiction requirement by consent; it 

cannot, however, satisfy a federal court’s subject matter jurisdiction requirement 

by doing the same.  See, e.g., Ins. Corp. of Ireland, 456 U.S. at 702–03. 

       Our  case  law  makes  clear  that  in  an  in  rem  admiralty  action  where  our 

jurisdiction comes from 28 U.S.C. § 1333, jurisdiction over the res is fundamental 

to our subject matter jurisdiction.  As then‐Judge Sotomayor explained, “[l]ienors 

seeking  to  bring  an  admiralty  action  in  rem  face  stringent  access  requirements 

before  securing  the  aid  of  the  federal  court  to  enforce  their  liens.”    Millennium 

Seacarriers,  419  F.3d  at  94.    Specifically,  she  emphasized,  “subject  matter 

jurisdiction  lies  in  the  district  court  where  the  vessel  or  other  res  is  located[.]”  Id. 



                                                  7 
                                                                                                       
(emphasis added); see also Mackensworth v. S.S. Am. Merch., 28 F.3d 246, 252 (2d Cir. 

1994)  (“Subject  matter  jurisdiction  in  an  in  rem  action  in  admiralty  lies  in  the 

district  court  where  the  vessel  or  other  res  is  located.”).    And,  on  top  of  the 

stringent subject matter jurisdictional requirement that the res must be located in 

the district, then‐Judge Sotomayor added, “jurisdiction does not attach until the 

vessel is arrested within the jurisdiction.” Millennium Seacarriers, 419 F.3d at 94; see 

also  Burns  Bros.  v.  Long  Island  R.  Co.,  176  F.2d  950  (2d  Cir.  1949)  (per  curiam) 

(holding, under the predecessor to the current admiralty rules, that because “there 

has  been  no  arrest  of  the  vessel . . ., jurisdiction  to  enter  a  decree  in  rem  is 

lacking”).    Thus,  much  as  a  declaratory  judgment  action  turning  on  federal 

question  jurisdiction  is  limited  by  the  jurisdictional  prerequisites  of  the  well‐

pleaded  complaint  rule,  see  Skelly  Oil,  339  U.S.  at  671–72,  the  availability  of  a 

declaratory  judgment  action  turning  on  admiralty  jurisdiction  is  bound  by  the 

constraints on our jurisdiction under 28 U.S.C. § 1333, including the requirement 

that a plaintiff proceed on a maritime lien in rem.  And even when both parties in 

a  suit  “are  satisfied  to  present  their  dispute[]  to  [a]  federal  court[],  the  parties 

cannot  confer  subject  matter  jurisdiction  where  the  Constitution  and  Congress 




                                               8 
                                                                                                  
have not.”  Doe, 833 F.3d at 196 (quoting Wynn v. AC Rochester, 273 F.3d 153, 157 

(2d Cir. 2001)). 

       By  holding  to  the  contrary,  the  majority  broadly  expands  our  admiralty 

jurisdiction.  According to the majority, there is no requirement for a ship ever to 

have  been  remotely  near  the  United  States  before  it  can  be  subject  to  a  federal 

court’s in rem subject matter jurisdiction.  As a result, whenever a foreign owner 

of  a  foreign  ship  in  a  foreign  country  believes  that  a  maritime  lien  proceeding 

brought by a foreign party in a foreign court is going poorly, the shipowner can 

simply come to our shores and acquire a declaratory judgment.  Cf. Richard H. 

Fallon, Jr. et al., Hart and Wechsler’s The Federal Courts and the Federal System 872–73 

(7th ed. 2015) (noting that the purpose of federal admiralty jurisdiction is to further 

international cooperation).  Similarly, given federal courts’ general obligation to 

hear cases within their jurisdiction, when two foreign parties locked in a dispute 

over a maritime lien asserted against a foreign ship agree that it should be heard 

in New York – regardless of the ship’s location – a federal court here now must 

presumably arbitrate that dispute and expend judicial resources to do so.  See, e.g., 

Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2347 (2014) (“‘[A] federal court’s 

obligation  to  hear  and  decide’  cases  within  its  jurisdiction  ‘is  virtually 



                                              9 
                                                                                              
unflagging.’”  (quoting Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. 

Ct. 1377, 1386 (2014))).  The holding here thus comes very close to transforming 

our  Circuit  into  an  “International  Court  of  Maritime  Liens”  with  universal 

jurisdiction.  Needless to say, absent further guidance from Congress, we should 

hesitate  before  reading  our  grant  of  subject  matter  jurisdiction  so  broadly.    See 

Garanti, 697 F.3d at 64–65 (noting that “[t]here is always a ‘presumption against 

jurisdiction,’” and that our “venerable case law” consequently strictly limits our 

maritime jurisdiction (quoting Miller v. United States, 78 U.S. 268, 299 (1870))).2  The 

Supreme Court has cautioned against reading jurisdictional statutes in a way that 

would cause us to become “the custos morum of the whole world.”  Kiobel v. Royal 


                                                            
2  The majority cites 46 U.S.C. § 31343(c)(2) in an attempt to show that it would be “neither 
legally  dubious  nor  likely  to  be  disruptive  to  maritime  commerce”  to  allow  Leopard 
Marine to seek a declaratory judgment in this case.  Maj. Op. at 29.  But § 31343(c)(2) is of 
no help to the majority.  As an initial matter, that statute only provides jurisdiction to 
adjudicate lien claims on vessels that, unlike the Densa Leopard, are owned by American 
entities.    See  46  U.S.C.  §§  12103,  31343(a),  31343(b),  31343(c)(2).    But  even  more 
importantly,  §  31343(c)(2)  merely  grants  federal  courts  jurisdiction  to  hear  in  personam 
suits to extinguish alleged maritime liens, while we have subject matter jurisdiction in this 
declaratory  judgment  action  only  if  Easy  Street  could  have  brought  an  in  rem  suit  to 
enforce  its  alleged  maritime  lien.    See,  e.g.,  Millenium  Seacarriers,  419  F.3d  at  102 
(recognizing  that  “proceedings  other  than  in  rem  admiralty  actions  [can]  extinguish[] 
individual lienors’ rights to their maritime liens”); Rainbow Line, Inc. v. M/V Tequila, 480 
F.2d 1024, 1028 (2d Cir. 1973) (“[I]n rem jurisdiction in the admiralty exists only to enforce 
a maritime lien . . . .”  (emphasis added)).  That § 31343 “does not alter in any respect the 
law  pertaining  to  the  establishment  of  a  maritime  lien,”  46  U.S.C.  §  31343(f)  (emphasis 
added), reveals that the statute is of no moment to the instant dispute – that is, whether 
Easy Street could have brought such an in rem action. 
                                                               10 
                                                                                                     
Dutch Petroleum Co., 569 U.S. 108, 123 (2013) (quoting United States v. The La Jeune 

Eugenie, 26 F. Cas. 832, 847 (No. 15,551) (C.C. Mass. 1822) (Story, J.)).  The majority, 

however, would have us become something quite similar:  a “custos navium.” 

                                           C 

      The closest jurisdictional argument – and the crux of the majority’s analysis 

– turns on our decision in Hapag‐Lloyd Aktiengesellschaft v. U.S. Oil Trading LLC, 814 

F.3d 146 (2d Cir. 2016).  I agree with the majority’s candid observation that “[t]here 

is admittedly some question as to whether the rule of Hapag‐Lloyd applies here.”  

Maj. Op. at 17.  There, a shipowner, Hapag‐Lloyd, had entered into bunker supply 

contracts with O.W. Bunker & Trading A/S (“O.W. Denmark”).  Hapag‐Lloyd, 814 

F.3d at 148.  When O.W. Denmark went bankrupt, U.S. Oil Trading LLC (“USOT”), 

the O.W. Denmark subcontractor who had actually provided the bunkers to the 

Hapag‐Lloyd ships, instituted in rem proceedings around the country seeking to 

enforce  its  maritime  liens  against  Hapag‐Lloyd’s  vessels.    Id.  at  148–49.    In 

response, Hapag‐Lloyd filed an interpleader action in district court, posted bond 

for the amount claimed, and moved for an anti‐suit injunction against the various 

in rem actions.  Id. at 149–50.  USOT appealed, arguing that, absent jurisdiction over 

the res, there was no basis for the district court to exercise jurisdiction over its in 



                                           11 
                                                                                          
rem claims, and that an anti‐suit injunction stemming from the interpleader action 

was inappropriate.  

       In resolving the matter, we first recognized that only minimal diversity of 

the parties is necessary to an interpleader action, 28 U.S.C. § 1335(a)(1), and that, 

given the parties’ respective domiciles, we clearly had in personam jurisdiction to 

adjudicate the merits of the contract claims running between O.W. Denmark and 

Hapag‐Lloyd  –  contract  claims  that  O.W.  Denmark  was  pressing  in  connection 

with  the  bunkers  provided  by  USOT.    Id.  at  150–51.    We  explained  further  that 

since  any  in  rem  claim  to  collect  on  USOT’s  maritime  liens  was  “inextricably 

interrelated”  to  any  merits  determination  on  O.W.  Denmark’s  contract  claims, 

jurisdiction under the interpleader action was appropriate even if the resolution 

of these contract claims would not necessarily (absent the interpleader action) have 

extinguished  USOT’s  maritime  liens.    Id.  at  152.    Finally,  we  rejected  USOT’s 

argument that, because the district court did not have in rem jurisdiction, it could 

not  rule  on  the  validity  of  USOT’s  maritime  liens.    Id.  at  153.    Although  we 

identified the general rule reflected in Millennium Seacarriers that “subject matter 

jurisdiction lies in the district court where the vessel or other res is located, [and] 

that jurisdiction does not attach until the vessel is arrested within the jurisdiction,” 



                                            12 
                                                                                            
we  held this  rule  inapplicable  to  a  case,  like  Hapag‐Lloyd’s,  in  which  the  party 

instituting the action had (1) initiated a jurisdictionally appropriate interpleader; 

(2)  posted  adequate  security  for  those  claims;  and  (3)  consented  to  the  court’s 

jurisdiction over its interests in the res.  See id. at 153–54.  

              Although we upheld jurisdiction in Hapag‐Lloyd, that case did not modify 

our admiralty jurisdiction precedents, and instead depended on the flexibility of 

the interpleader mechanism.  Critically, unlike here, in Hapag‐Lloyd we did have in 

personam  jurisdiction  to  review  the  merits  of  O.W.  Denmark’s  contract  claims 

against  Hapag‐Lloyd.3    Since  the  basic  predicate  for  the  interpleader  action  – 

minimal diversity of the parties – was already present, the panel in Hapag‐Lloyd 

considered only whether the interpleader mechanism permitted the district court 

to exert jurisdiction over USOT’s linked and “inextricably interrelated,” id. at 152 

(internal quotation marks omitted), and “inextricably intertwined,” id. at 153, in 

rem claims.  

              Furthermore, the factors which were present in Hapag‐Lloyd and supported 

our  jurisdiction  over  the  res  there  despite  the  general  rule  demanding  in  rem 


                                                            
3  Leopard Marine does not (and could not) argue that the bunker fuel supply contract (to 
which it was not a party) permits in personam jurisdiction over it in this case, nor does it 
ask for a judicial declaration of what Easy Street’s contractual rights – as distinct from its 
maritime lien – might be. 
                                                               13 
                                                                                               
jurisdiction are not present in this appeal.  In particular, Leopard Marine does not 

appear to have (1) submitted to the jurisdiction of the federal courts other than for 

purposes  of  determining  the  viability  of  Easy  Street’s  claims  against  the  Densa 

Leopard (as Leopard Marine does not suggest that an action could be maintained 

against it as party to the original bunker fuel supply contract); or (2) posted bond 

to serve as a substitute res in place of the Densa Leopard.4  See id. at 153–54 & n.20.   

Without such grounds for jurisdiction, and in light of “the long standing principle 

that  the  Declaratory  Judgment  Act . . . does  not  expand  the  jurisdiction  of  the 

federal  courts,”  I  would  conclude  that  Leopard  Marine  cannot  bring  a  viable 

declaratory judgment action.  Albradco, Inc. v. Bevona, 982 F.2d 82, 85 (2d Cir. 1992) 

(citations and internal quotation marks omitted). 

              To be sure, the majority seizes on certain language in Hapag‐Lloyd to support 

its  different  view.    Relying  in  part  on  Hapag‐Lloyd’s  language  that  “[i]n  rem 

jurisdiction  is  a  customary  elliptical  way  of  referring  to  jurisdiction  over  the 

interests  of  persons  in  a  thing,”  Maj.  Op.  at  17  (citation  and  internal  quotation 


                                                            
4 The absence of these two factors here easily distinguishes Continental Grain Co. v. The 
FBL‐585, 364 U.S. 19 (1960), an inapposite venue case resorted to by the majority.  Unlike 
here, where there is no possible in personam claim, in Continental Grain an in rem claim 
merely  was  joined  with  an  already  pending,  jurisdictionally  appropriate  in  personam 
claim against a barge owner.  And, again unlike here, in Continental Grain there was a 
substitute res. 
                                                               14 
                                                                                               
marks  omitted),  the  majority  surmises  that  Leopard  Marine  can  manufacture 

admiralty  jurisdiction  simply  by  consenting  to  a  judicial  determination  as  to 

whether  Easy  Street’s  efforts  to  attach  Leopard  Marine’s  interest  in  the  Densa 

Leopard are barred by laches.   

       However,  the  cases  cited  in  Hapag‐Lloyd  and  by  the  majority  are  largely 

beside  the  point  in  assessing  our  subject  matter  jurisdiction  and  leave  me 

unpersuaded.    For  instance,  as  noted  above,  Shaffer  involved  due  process 

constraints  on  personal  jurisdiction  and  not  the  issue  here:    subject  matter 

jurisdiction  in  admiralty.    433  U.S.  186.    And,  to  take  other  examples,  in  both 

Republic  Marine,  Inc.,  829  F.2d  1399,  and  Cactus  Pipe  &  Supply  Co.  v.  M/V 

Montmartre, 756 F.2d 1103 (5th Cir. 1985), out‐of‐circuit cases relied on in Hapag‐

Lloyd (and by the majority), the vessel was present in the relevant district (unlike 

the  Densa  Leopard)  and  thus  –  wholly  apart  from  and  unrelated  to  the  subject 

matter  jurisdiction  inquiry  –  the  “vessel  [could]  waive  jurisdiction  in  rem  by 

appearing in the action and failing to raise the defense of lack of jurisdiction over 

the party in a timely fashion,” Republic Marine, 829 F.2d at 1402 (emphases added). 

       Nothing in the supposedly “[v]oluminous authority” cited by the majority 

(none of which comes from the Supreme Court or our Circuit), Maj. Op. at 22–23, 



                                             15 
                                                                                              
purports to supplant the bedrock and binding tenet that – even though consent 

can confer personal jurisdiction – consent cannot create subject matter jurisdiction.  

See, e.g., Ins. Corp. of Ireland, 456 U.S. at 702; Shinnecock Indian Nation, 686 F.3d at 

138.  Indeed, all of the circuits pointed to by the majority – the Third, Fourth, Fifth, 

Seventh,  and  Ninth  –  have  unsurprisingly  affirmed  that,  unlike  in  the  personal 

jurisdiction  context,  the  parties’  consent  cannot  establish  subject  matter 

jurisdiction.  See, e.g., Coffin v. Malvern Fed. Sav. Bank, 90 F.3d 851, 854 (3d Cir. 1996) 

(“[J]urisdiction  cannot  be  conferred  by  consent.”);  Brickwood  Contractors,  Inc.  v. 

Datanet  Eng’g,  Inc.,  369  F.3d  385,  390  (4th  Cir.  2004)  (en  banc)  (“Subject‐matter 

jurisdiction cannot be conferred by the parties, nor can a defect in subject‐matter 

jurisdiction be waived by the parties.”); Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 

802 (5th Cir. 2011) (“Litigants cannot bestow subject matter jurisdiction on federal 

courts by waiver or consent.”); DeBartolo v. Healthsouth Corp., 569 F.3d 736, 740 (7th 

Cir.  2009)  (noting  that  “[s]ubject‐matter  jurisdiction  is  not  an  issue  that  can  be 

brushed aside or satisfied by agreement between the litigants”); City of Colton v. 

Am. Promotional Events, Inc.‐W., 614 F.3d 998, 1006 n.6 (9th Cir. 2010) (“It is well 

established that subject matter jurisdiction cannot be expanded or contracted by 

prior  action  or  consent  of  the  parties.”    (citation  and  internal  quotation  marks 



                                             16 
                                                                                               
omitted)).  The cases on which the majority relies are thus correctly read to involve 

personal  jurisdiction  rather  than  dramatically  to  expand  our  subject  matter 

jurisdiction in admiralty.    

       In sum, Hapag‐Lloyd provides no authority for the step the majority takes 

today.    Here  we  ask  if  we  would  have  admiralty  jurisdiction  under  28  U.S.C.  § 

1333  over  Easy  Street’s  affirmative  suit  to  enforce  its  maritime  lien,  whereas  in 

Hapag‐Lloyd,  we  asked  how  far  federal  court  jurisdiction  extends  under  the 

interpleader statute, “which is remedial and to be liberally construed.”  State Farm 

Fire & Cas. Co. v. Tashire, 386 U.S. 523, 533 (1967).  I am mindful that a smattering 

of language in the older case law provides some consolation to the majority, such 

as  a  statement  from  Chief  Justice  Taney  that  “the  right  to  proceed  against  the 

property [is] regarded as a mere question of process and not of jurisdiction.”  The 

St. Lawrence, 66 U.S. 522, 529 (1861) (cited in the Maj. Op. at 21–22).  But because, 

as described above, the weight of our case law militates in the other direction, I 

remain  convinced  that  Hapag‐Lloyd  was  decided  in  the  specific  (and  liberal) 

procedural  context  of  interpleader  actions  and  instead  would  conclude  that 

nothing in Hapag‐Lloyd, or elsewhere, confers jurisdiction in this appeal. 

                                           *  *  * 



                                             17 
                                                                                              
      The  majority  concedes  that:    (1)  “subject  matter  jurisdiction  obviously 

cannot be waived,” Maj. Op. at 27; (2) “in rem jurisdiction is necessary, in this case, 

for [our] subject matter jurisdiction in admiralty,” id. at 25; and (3) the res (the ship) 

was arrested in Panama and is not here, nor is there a substitute res in its place.  In 

nonetheless holding that we have in rem jurisdiction over a res (a foreign ship in a 

foreign country owned by a foreign party) that is not here, the majority gives short 

shrift to our precedent’s explicit teaching that, for lienors bringing an admiralty 

action in rem, “subject matter jurisdiction lies in the district court where the vessel 

or other res is located,”  Millennium Seacarriers, 419 F.3d at 94 (Sotomayor, J.); see 

also Mackensworth, 28 F.3d at 252 (“Subject matter jurisdiction in an in rem action in 

admiralty lies in the district court where the vessel or other res is located.”).  And 

in  dispensing  with  any  semblance  of  a  requirement  that  our  in  rem  jurisdiction 

demands  a  res  within  this  country  (much  less  our  Circuit),  the  majority  has 

propagated an astonishing jurisdictional theory:  any owner of any ship subject to 

a maritime lien proceeding anywhere in the world can now – without limitation 




                                           18 
                                                                                           
and without any connection to the United States – seek a declaratory judgment in 

the Second Circuit.  Because this cannot be right, I respectfully dissent.5 




                                                            
5  Having determined that we lack jurisdiction, I proceed no further and express no view 
on the majority’s discussion of international comity abstention and laches, see Maj. Op. at 
30–57. 
                                                               19